         Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 1 of 60



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                                            ENTERED
                                                                                                              09/05/2019
                                                     §
In re:                                               §       Chapter 11
                                                     §
HALCÓN RESOURCES                                     §
CORPORATION, et al.,                                 §       Case No. 19-34446 (DRJ)
                                                     §
                 Debtors.1                           §       (Jointly Administered)
                                                     §       Re: Docket No. 23

                       FINAL ORDER (I) AUTHORIZING DEBTORS
              (A) TO OBTAIN POSTPETITION FINANCING PURSUANT TO
               11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2), 364(c)(3),
             AND 364(e), (B) TO UTILIZE CASH COLLATERAL PURSUANT
           TO 11 U.S.C. § 363, (II) GRANTING ADEQUATE PROTECTION TO
          PREPETITION SECURED PARTIES PURSUANT TO 11 U.S.C. §§ 361,
         362, 363, 364, 503 AND 507(b), AND (III) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)2 of Halcón Resources Corporation (“Borrower”) and its

affiliated debtors, as debtors and debtors in possession (collectively, the “Debtors”) in the

above-captioned cases, pursuant to sections 105, 361, 362, 363(b), 363(c)(2), 364(c)(1), 364(c)(2),

364(c)(3), 364(e), 503 and 507 of title 11 of the United States Code (the “Bankruptcy Code”),

Rules 2002, 4001, 6004 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), the Bankruptcy Local Rules for the Southern District of Texas (the “Local Rules”) and

the Procedures for Complex Chapter 11 Bankruptcy Cases (the “Complex Case Rules”)

promulgated by the United States Bankruptcy Court for the Southern District of Texas (the




1
 The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Halcón Resources Corporation (0684), Halcón Resources Operating, Inc. (4856), Halcón
Holdings, Inc. (5102), Halcón Energy Properties, Inc. (5292), Halcón Permian, LLC (6153), Halcón Field Services,
LLC (0280), and Halcón Operating Co., Inc. (3588). The Debtors’ mailing address is 1000 Louisiana St., Suite 1500,
Houston, TX 77002.
2
  Capitalized terms used herein but not otherwise defined have the meanings given to them in the Junior DIP
Documents (as defined below).
       Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 2 of 60



“Court”), seeking entry of an interim order and a final order (this “Final Order”) providing,

among other things:

       A.      authorization for the Borrower to obtain junior secured postpetition financing (the

“Junior DIP Financing”) on terms and conditions consistent with the material terms set forth in

the DIP term sheet (the “DIP Term Sheet”), attached to the Motion at Exhibit D, and for all

domestic subsidiaries of the Borrower (each a “Guarantor” and, collectively, the “Guarantors”;

the Guarantors collectively with the Borrower, the “Loan Parties”) to unconditionally guaranty,

on a joint and several basis, the Borrower’s obligations in connection with the Junior DIP

Financing, consisting of a multiple-draw junior secured term loan facility (the “Junior DIP

Facility”), in an aggregate principal amount not to exceed $35 million (the actual available

principal amount at any time being subject to the terms and conditions set forth in the Junior DIP

Documents (as defined below), the Interim Order (as defined below), and this Final Order, as

applicable;

       B.      authorization for the Loan Parties to execute and enter into the Debtor-in-

Possession Credit Agreement among the Borrower, the lenders from time to time party thereto

(collectively, the “Junior DIP Lenders”) and Wilmington Trust, National Association, as agent

thereunder (in such capacity, the “Junior DIP Agent”; the Junior DIP Agent together with the

Junior DIP Lenders and the other Secured Parties (as defined in the Junior DIP Credit Agreement),

the “Junior DIP Secured Parties”), substantially in the form attached to the Motion as Exhibit A

(as amended, supplemented or otherwise modified from time to time in accordance with the terms

hereof and thereof, the “Junior DIP Credit Agreement” and, together with the schedules and

exhibits attached thereto and all agreements, documents, instruments and/or amendments executed

and delivered in connection therewith, including, without limitation, that certain Fee Letter, by and



                                                 2
       Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 3 of 60



between the Debtors and the Agent (the “Fee Letter”), the Guaranty Agreement and the other

Security Instruments (each as defined in the Junior DIP Credit Agreement), each to be dated as of

the Closing Date, the “Junior DIP Documents”) and to perform all such other and further acts as

may be required in connection with the Junior DIP Documents;

       C.     authorization for the Loan Parties to grant adequate protection to the Prepetition

RBL Secured Parties (as defined below) under, or in connection with, that certain Amended and

Restated Senior Secured Revolving Credit Agreement, dated as of September 7, 2017 (as amended

by that certain First Amendment to Amended and Restated Senior Secured Revolving Credit

Agreement, dated as of November 1, 2017, as further amended by that certain Second Amendment

to Amended and Restated Senior Secured Revolving Credit Agreement, dated as of February 2,

2018, as further amended by that certain Third Amendment to Amended and Restated Senior

Secured Revolving Credit Agreement, dated as of May 1, 2018, as further amended by that certain

Fourth Amendment to Amended and Restated Senior Secured Revolving Credit Agreement, dated

as of July 12, 2018, as further amended by that certain Fifth Amendment to Amended and Restated

Senior Secured Revolving Credit Agreement, dated as of November 7, 2018, as further amended

by that certain Sixth Amendment to Amended and Restated Senior Secured Revolving Credit

Agreement, dated as of November 16, 2018, as further amended by that certain Seventh

Amendment to Amended and Restated Senior Secured Revolving Credit Agreement, dated as of

February 15, 2019, as further amended by that certain Eighth Amendment, Consent and Waiver to

Amended and Restated Senior Secured Revolving Credit Agreement, dated as of May 9, 2019, and

as further amended, supplemented or otherwise modified prior to the date hereof, the “Prepetition

RBL Credit Agreement” and, together with the schedules and exhibits attached thereto and all

agreements, documents, instruments and/or amendments executed and delivered in connection



                                               3
        Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 4 of 60



therewith, including, without limitation, the Guaranty Agreement and the other Security

Instruments (each as defined in the Prepetition RBL Credit Agreement), the “Prepetition Credit

Documents”),3 by and among, inter alia, the Borrower, the lenders party thereto (the “Prepetition

RBL Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity,

together with its successors in such capacity, the “Prepetition RBL Agent” and, together with the

Prepetition RBL Lenders and the other Secured Parties (as defined in the Prepetition RBL Credit

Agreement), the “Prepetition RBL Secured Parties”);

        D.       subject to the restrictions set forth in the Junior DIP Documents, the Interim Order,

and this Final Order, as applicable, authorization for the Loan Parties to continue to use cash

collateral (as such term is defined in section 363(a) of the Bankruptcy Code, the “Cash

Collateral”) and all other Prepetition Collateral in which any of the Prepetition RBL Secured

Parties have an interest, and the granting of the Adequate Protection Liens and Claims (as defined

below) to the Prepetition RBL Secured Parties with respect to, inter alia, such use of their Cash

Collateral and the other Prepetition Collateral;

        E.       subject to certain challenge rights of parties in interest set forth herein, approval of

certain stipulations by the Debtors with respect to the Prepetition Credit Documents and the liens

and security interests arising therefrom;

        F.       the grant of superpriority administrative claims pursuant to section 364(c)(1) of the

Bankruptcy Code to the Junior DIP Secured Parties payable from, and secured by liens pursuant

to section 364(c)(2) and 364(c)(3) of the Bankruptcy Code on, and the granting of liens to secure

the Secured Obligations (as defined in the Junior DIP Credit Agreement), on all prepetition and



3
 All “Collateral” securing the obligations under the Prepetition Credit Documents is collectively referred to as the
“Prepetition Collateral.”


                                                         4
       Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 5 of 60



postpetition property of the Loan Parties’ estates and all proceeds thereof (including any

Avoidance Proceeds (as defined below)), subject only to the Carve-Out, the Adequate Protection

Liens and Claims, the Prepetition RBL Claims, the Prepetition RBL Liens (each as defined below),

and certain permitted senior liens;

       G.      the waiver of the Debtors’ right to surcharge the Prepetition Collateral and the

Junior DIP Collateral pursuant to section 506(c) of the Bankruptcy Code and of any right of the

Debtors under the “equities of the case” exception in section 552(b) of the Bankruptcy Code;

       H.      modification of the automatic stay to the extent set forth herein and in the Junior

DIP Documents; and

       I.      due and appropriate notice of the Motion and the final hearing on the Motion

(the “Final Hearing”) having been served by the Debtors in accordance with the Interim Order;

and it appearing that no other or further notice need be provided with respect to the final relief

provided herein; and the Court having reviewed the Motion; and the interim hearing having been

held by this Court on August 8, 2019 (the “Interim Hearing”), following which the Court entered

the Interim Order (I) Authorizing Debtors (A) to Obtain Postpetition Financing Pursuant to 11

U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2), 364(c)(3), and 364(e) and (B) to Utilize

Cash Collateral Pursuant to 11 U.S.C. § 363, (II) Granting Adequate Protection to Prepetition

Secured Parties Pursuant to 11 U.S.C. §§ 361, 362, 363, 364, 503 AND 507(b) AND (III)

Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) [Docket No. 82] (the

“Interim Order”); and the Final Hearing having been held by this Court on September 4, 2019;

and the final relief requested in the Motion being in the best interests of the Debtors, their creditors

and their estates and all other parties in interest in these chapter 11 cases (these “Chapter 11

Cases”); and the Court having determined that the legal and factual bases set forth in the Motion



                                                   5
       Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 6 of 60



establish just cause for the final relief granted herein; and upon the record made by the Debtors in

the Motion, in the Declaration of Douglas McGovern in Support of Emergency Motion of Debtors

for Interim and Final Orders Approving Postpetition Financing Arrangements and Use of Cash

Collateral (the “McGovern Declaration”) filed contemporaneously therewith, in the Declaration

of Albert S. Conly in Support of the Debtors’ Chapter 11 Petitions and First Day Relief, sworn to

on the date hereof and at the Interim and Final Hearings, and after due deliberation and sufficient

cause appearing therefor;

       IT IS FOUND, DETERMINED, ORDERED AND ADJUDGED, that:

       1.      Disposition. The relief requested in the Motion is granted on a final basis in

accordance with the terms of this Final Order. Any objections to the Motion with respect to the

entry of this Final Order that have not been withdrawn, waived or settled, and all reservations of

rights included therein, are hereby denied and overruled on the merits. This Final Order shall

become effective immediately upon its entry.

       2.      Jurisdiction.   The Court has jurisdiction to consider this matter pursuant to

28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is

proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      Notice. Proper, timely, adequate and sufficient notice of the Motion and the Final

Hearing has been provided in accordance with the Bankruptcy Code, the Bankruptcy Rules, the

Complex Case Rules and the Local Bankruptcy Rules, and no other or further notice of the Motion,

the relief sought at the Final Hearing, or the entry of this Final Order shall be required.

       4.      Corporate Authority. As set forth in the McGovern Declaration, each Debtor has

all requisite corporate power and authority to execute and deliver the Junior DIP Documents to

which it is a party and to perform its obligations thereunder.



                                                  6
       Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 7 of 60



       5.      Debtors’ Stipulations. Without prejudice to the rights of any other party in interest

and subject to the limitations thereon contained in paragraphs 22 and 23 below, the Debtors admit,

stipulate and agree that:

                   (a) (i) as of the date (the “Petition Date”) of the filing of these Chapter 11

   Cases, the Borrower and the guarantors under the Prepetition Credit Documents (such

   guarantors collectively, the “Prepetition RBL Guarantors”) were justly and lawfully

   indebted and liable to the Prepetition RBL Secured Parties, without defense, counterclaim or

   offset of any kind, with respect to approximately $223.23 million in principal amount of loans

   outstanding and $1.77 million of undrawn letters of credit issued pursuant to, and in accordance

   with the terms of, the Prepetition Credit Documents, plus accrued and unpaid interest thereon

   and fees, expenses (including any attorneys’, accountants’, appraisers’ and financial advisors’

   fees, in each case, solely to the extent that they are chargeable or reimbursable under the

   Prepetition Credit Documents), charges, indemnities and all other Secured Obligations (as

   defined in the Prepetition RBL Credit Agreement) incurred in connection therewith (whether

   arising before or after the Petition Date) as provided in the Prepetition Credit Documents,

   including amounts owing to any Prepetition RBL Secured Party pursuant to any Prepetition

   Secured Swap Agreement (as defined below) (collectively, the “Prepetition RBL Debt”),

   which Prepetition RBL Debt has been guaranteed on a joint and several basis by the Prepetition

   RBL Guarantors, (ii) the Prepetition RBL Debt constitutes the legal, valid and binding

   obligations of the Borrower and the Prepetition RBL Guarantors, enforceable in accordance

   with its terms (other than in respect of the stay of enforcement arising from section 362 of the

   Bankruptcy Code); and (iii) no portion of the Prepetition RBL Debt or any payments made to

   the Prepetition RBL Secured Parties or applied to, or paid on account of, the obligations owing



                                                 7
   Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 8 of 60



under the Prepetition Credit Documents prior to the Petition Date is subject to any contest,

attack,    rejection,   recovery,   recoupment,   reduction,   defense,    counterclaim,    offset,

subordination, recharacterization, avoidance or other claim, cause of action or other challenge

of any nature under the Bankruptcy Code or applicable non-bankruptcy law;

                 (b) the liens and security interests granted to the Prepetition RBL Secured

Parties (the “Prepetition RBL Liens”) pursuant to, and in connection with, the Prepetition

RBL Credit Agreement and the other Prepetition Credit Documents, are: (i) valid, binding,

perfected, enforceable liens and security interests in the Prepetition Collateral; (ii) not subject

to avoidance, recharacterization, subordination, recovery, attack, effect, counterclaim, defense

or claim under the Bankruptcy Code or applicable non-bankruptcy law; and (iii) as of the

Petition Date, subject and subordinate only to valid, non-avoidable liens permitted under the

Prepetition RBL Credit Agreement that (A) were perfected as of the Petition Date or (B) were

in existence immediately prior to the Petition Date and are perfected subsequent to the Petition

Date as permitted by section 546(b) of the Bankruptcy Code, to the extent that such permitted

liens are senior to liens in favor of the Prepetition RBL Secured Parties (the “Other Senior

Liens”);

                 (c) by virtue of any of the actions taken with respect to, in connection with,

related to or arising from the Prepetition RBL Debt, none of the Prepetition RBL Secured

Parties control the Debtors or their properties or operations, have authority to determine the

manner in which any Debtor’s operations are conducted or are control persons or insiders of

the Debtors;




                                              8
   Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 9 of 60



               (d) no claims or causes of action exist against, or with respect to, the Prepetition

RBL Secured Parties under any agreements by and among the Debtors and any such party that

is in existence as of the Petition Date;

               (e) the Debtors acknowledge and stipulate that substantially all of the Debtors’

cash as of the Petition Date constitutes Cash Collateral of the Prepetition RBL Secured Parties;

               (f) subject to paragraph 22 below, the Debtors absolutely and unconditionally

(i) release and forever discharge and acquit the Prepetition RBL Secured Parties and their

respective Representatives (collectively, the “RBL Released Parties”) from any and all

obligations and liabilities to the Debtors (and their successors and assigns) and from any and

all claims, demands, liabilities, responsibilities, disputes, remedies, causes of action,

indebtedness and obligations, rights, assertions, allegations, actions, suits, controversies,

proceedings, losses, damages, injuries, attorneys’ fees, costs, expenses, or judgments of every

type (in each case, arising on or prior to the date of this Final Order), whether known, unknown,

asserted, unasserted, suspected, unsuspected, accrued, unaccrued, fixed, contingent, pending,

or threatened including, without limitation, all legal and equitable theories of recovery, arising

under common law, statute or regulation or by contract, of every nature and description, in

each case, arising in connection with or relating to the Prepetition Credit Documents,

including, without limitation, (i) any so-called “lender liability” or equitable subordination

claims or defenses, with respect to or relating to the Prepetition Credit Documents or the

Prepetition RBL Liens, (ii) any and all claims and causes of action arising under the

Bankruptcy Code with respect to or relating to the Prepetition Credit Documents, and (iii) any

and all claims and causes of action regarding the validity, priority, perfection, or avoidability

of the Prepetition RBL Liens;



                                              9
  Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 10 of 60



               (g) (i) as of the Petition Date, the Borrower and certain affiliated guarantors (in

such capacity, the “Senior Notes Guarantors”) under that certain Indenture, dated as of

February 16, 2017 (as amended, modified, or otherwise supplemented from time to time,

the “Senior Notes Indenture”) and the related 6.75% Senior Notes due 2025 (the “Notes”),

by and among, inter alia, the Borrower, the lenders party thereto (the “Senior Noteholders”)

and U.S. Bank National Association, as indenture trustee (in such capacity, the “Indenture

Trustee” and, together with the Senior Noteholders, the “Senior Notes Parties”) were justly

and lawfully indebted and liable to the Senior Notes Parties, without defense, counterclaim or

offset of any kind, with respect to $625,005,000 in principal amount of Notes, plus unpaid

interest, fees, any make whole premium, and other expenses and amounts arising and payable

(including any attorneys’, accountants’, appraisers’ and financial advisors’ fees, in each case,

solely to the extent that they are chargeable or reimbursable under the Senior Notes Indenture),

charges, indemnities and other obligations incurred in connection therewith as provided in the

Senior Notes Indenture (collectively, the “Senior Notes Obligations”), which Senior Notes

Obligations have been guaranteed on a joint and several basis by the Senior Notes Guarantors,

(ii) the Senior Notes Obligations constitute the legal, valid and binding obligations of the

Borrower and the Senior Notes Guarantors, enforceable in accordance with the terms of the

Senior Notes Indenture and the Notes (other than in respect of the stay of enforcement arising

from section 362 of the Bankruptcy Code); and (iii) no portion of the Senior Notes Obligations

or any payments made to the Senior Notes Parties or applied to, or paid on account of, the

obligations owing under the Senior Notes Indenture prior to the Petition Date is subject to any

contest, attack, rejection, recovery, recoupment, reduction, defense, counterclaim, offset,




                                             10
  Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 11 of 60



subordination, recharacterization, avoidance or other claim, cause of action or other challenge

of any nature under the Bankruptcy Code or applicable non-bankruptcy law;

               (h) by virtue of any of the actions taken with respect to, in connection with,

related to or arising from the Senior Notes Obligations, none of the Senior Notes Parties control

the Debtors or their properties or operations, have authority to determine the manner in which

any Debtor’s operations are conducted or are control persons or insiders of the Debtors;

               (i) no claims or causes of action exist against, or with respect to, the Senior

Notes Parties under any agreements by and among the Debtors and any such party that is in

existence as of the Petition Date; and

               (j) subject to paragraph 22 below, the Debtors absolutely and unconditionally

(i) release and forever discharge and acquit the Senior Notes Parties and their respective

Representatives (collectively, the “Senior Notes Released Parties”) from any and all

obligations and liabilities to the Debtors (and their successors and assigns) and from any and

all claims, demands, liabilities, responsibilities, disputes, remedies, causes of action,

indebtedness and obligations, rights, assertions, allegations, actions, suits, controversies,

proceedings, losses, damages, injuries, attorneys’ fees, costs, expenses, or judgments of every

type (in each case, arising on or prior to the date of this Final Order), whether known, unknown,

asserted, unasserted, suspected, unsuspected, accrued, unaccrued, fixed, contingent, pending,

or threatened including, without limitation, all legal and equitable theories of recovery, arising

under common law, statute or regulation or by contract, of every nature and description, in

each case, arising in connection with or relating to Senior Notes Indenture, including, without

limitation, (i) any so-called “lender liability” or equitable subordination claims or defenses,

with respect to or relating to the Senior Notes Indenture or the Senior Notes Obligations, (ii)



                                             11
         Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 12 of 60



   any and all claims and causes of action arising under the Bankruptcy Code with respect to or

   relating to the Senior Notes Indenture, and (iii) any and all claims and causes of action

   regarding the validity, priority, or avoidability of the Senior Notes Obligations.

         6.    Effective as of the date of entry of this Final Order, the Debtors hereby absolutely

and unconditionally release and forever discharge and acquit the Junior DIP Secured Parties and

their respective Representatives (as defined below) (collectively, the “Junior DIP Released

Parties”) from any and all obligations and liabilities to the Debtors (and their successors and

assigns) and from any and all claims, demands, liabilities, responsibilities, disputes, remedies,

causes of action, indebtedness and obligations, rights, assertions, allegations, actions, suits,

controversies, proceedings, losses, damages, injuries, attorneys’ fees, costs, expenses, or

judgments of every type (in each case, arising on or prior to the date of this Final Order), whether

known, unknown, asserted, unasserted, suspected, unsuspected, accrued, unaccrued, fixed,

contingent, pending, or threatened including, without limitation, all legal and equitable theories of

recovery, arising under common law, statute or regulation or by contract, of every nature and

description, in each case, arising in connection with or relating to the Junior DIP Facility or any of

the Junior DIP Documents; provided, however, that nothing herein shall relieve the Junior DIP

Released Parties from fulfilling their obligations under the Junior DIP Documents and this Final

Order.

         7.    The liens granted to the Junior DIP Agent on behalf of the Junior DIP Secured

Parties pursuant to the Interim Order and this Final Order are perfected, valid, enforceable and

non-avoidable liens against the Debtors.

         8.    Findings Regarding the Junior DIP Financing and Cash Collateral.

                   (a) Good and sufficient cause has been shown for the entry of this Final Order.



                                                 12
  Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 13 of 60



               (b) Since the Petition Date, the Loan Parties have had and will continue to have

an immediate need to continue to use the Prepetition Collateral (including the Cash Collateral)

to preserve their estates, including (i) to consummate the Joint Prepackaged Chapter 11 Plan

of Halcón Corporation and its Affiliated Debtors [Docket No. 20] (the “Proposed Plan”), (ii)

for the orderly continuation of the operation of their businesses, (iii) to preserve business

relationships with vendors, suppliers, employees, and customers, and (iv) to satisfy other

working capital and operational needs. The Loan Parties also have a need for the financing

available under the Junior DIP Facility because the Prepetition Collateral (including Cash

Collateral) is insufficient to meet their capital and liquidity needs. The access of the Loan

Parties to sufficient working capital and liquidity through the use of Cash Collateral and other

Prepetition Collateral, the incurrence of new indebtedness under the Junior DIP Documents

and other financial accommodations provided under the Junior DIP Documents are necessary

and vital to the preservation and maintenance of the going concern values of the Loan Parties

and to a successful reorganization of the Loan Parties.

               (c) The Loan Parties were unable to obtain financing on more favorable terms

from sources other than the Junior DIP Lenders under the Junior DIP Documents and are

unable to obtain adequate unsecured credit allowable under section 503(b)(1) of the

Bankruptcy Code as an administrative expense. The Loan Parties were also unable to obtain

secured credit allowable under sections 364(c)(1), 364(c)(2) and 364(c)(3) of the Bankruptcy

Code without the Loan Parties granting to the Junior DIP Agent and the Junior DIP Lenders,

subject to the Carve-Out, the Junior DIP Liens and the Junior DIP Superpriority Claims (each

as defined below) and incurring the Adequate Protection Liens and Claims granted to the




                                            13
  Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 14 of 60



Prepetition RBL Secured Parties, in each case, under the terms and conditions set forth in this

Final Order and in the Junior DIP Documents.

               (d) As a condition to entry into the Junior DIP Credit Agreement, the extension

of credit under the Junior DIP Facility and the authorization to use Cash Collateral, the Junior

DIP Agent, the Junior DIP Lenders, and the Prepetition RBL Secured Parties required and

continue to require, and the Debtors have agreed, that proceeds of the Junior DIP Facility as

well as Cash Collateral be used, in each case, in a manner consistent with the terms and

conditions of the Interim Order and this Final Order, as applicable, the Junior DIP Documents

and in accordance with the “Budget” (as initially attached to the Motion at Exhibit C, and as

further updated from time to time in accordance with the terms of the Junior DIP Documents).

               (e) The Junior DIP Lenders are willing to provide financing to the Debtors

subject to: (a) entry of the Interim Order and this Final Order; (b) approval of the terms and

conditions of the Junior DIP Facility and the Junior DIP Documents; (c) satisfaction of the

closing conditions set forth in the Junior DIP Documents; and (d) findings by this Court that

the Junior DIP Facility is essential to the Debtors’ estates, that the Junior DIP Agent and Junior

DIP Lenders are extending credit to the Debtors pursuant to the Junior DIP Documents in good

faith, and that the Junior DIP Agent’s and Junior DIP Lenders’ claims, superpriority claims,

security interests and liens and other protections granted pursuant to the Interim Order, this

Final Order, and the Junior DIP Documents will have the protections provided by section

364(e) of the Bankruptcy Code.

               (f) Based on the Motion, the declarations filed in support of the Motion, and

the record presented to the Court at the Interim and Final Hearings, the terms of the Junior DIP

Financing, the terms of the Adequate Protection Liens and Claims granted to the Prepetition



                                             14
  Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 15 of 60



RBL Secured Parties, and the terms on which the Loan Parties have used and may continue to

use the Prepetition Collateral (including Cash Collateral) pursuant to the Interim Order, this

Final Order, and the Junior DIP Documents are fair and reasonable, reflect the Loan Parties’

exercise of prudent business judgment consistent with their fiduciary duties, and constitute

reasonably equivalent value and fair consideration. The terms and conditions of the Junior

DIP Facility and Junior DIP Documents, and the fees paid and to be paid thereunder, are fair

and reasonable, are ordinary and appropriate for secured financings of this type, and reflect the

Debtors’ exercise of prudent business judgment consistent with their fiduciary duties. The

terms and conditions of the Junior DIP Facility and the use of Cash Collateral were negotiated

in good faith and at arm’s length among the Debtors, the Junior DIP Agent, the Junior DIP

Lenders, and the Prepetition RBL Secured Parties, with the assistance of their respective

counsel and other advisors. Use of Cash Collateral and credit that was and is to be extended

under the Junior DIP Facility are deemed to have been allowed, advanced, made, or extended

in good faith by the Junior DIP Agent, the Junior DIP Lenders, and the Prepetition RBL

Secured Parties, as applicable, within the meaning of section 364(e) of the Bankruptcy Code.

               (g) The Junior DIP Financing, as well as the terms of the Adequate Protection

Liens and Claims, and the use of the Prepetition Collateral (including Cash Collateral) have

been negotiated in good faith and at arm’s length among the Loan Parties, the Junior DIP Agent

and the Junior DIP Lenders and all of the Loan Parties’ obligations and indebtedness arising

under, in respect of, or in connection with, the Junior DIP Financing and the Junior DIP

Documents, including, without limitation: (i) all loans made to and guarantees issued by the

Loan Parties pursuant to the Junior DIP Documents (collectively, the “Junior DIP Loans”)

and (ii) any “Secured Obligations” (as defined in the Junior DIP Credit Agreement) of the



                                             15
  Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 16 of 60



Loan Parties owing to the Junior DIP Agent, any Junior DIP Lender or any other Junior DIP

Secured Party, in accordance with the terms of the Junior DIP Documents, including any

obligations, to the extent provided for in the Junior DIP Documents, to indemnify the Junior

DIP Agent or the Junior DIP Lenders and to pay any fees, expenses (including any attorneys’,

accountants’, appraisers’ and financial advisors’ fees that are chargeable or reimbursable under

the Junior DIP Documents), amounts, charges, costs, indemnities and other obligations that are

chargeable or reimbursable under the Interim Order, this Final Order or the Junior DIP

Documents (the foregoing in clauses (i) and (ii) collectively, the “Junior DIP Obligations”),

are deemed to have been extended by the Junior DIP Agent and the Junior DIP Secured Parties

and their respective affiliates in good faith, as that term is used in section 364(e) of the

Bankruptcy Code and in express reliance upon the protections offered by section 364(e) of the

Bankruptcy Code, and the Junior DIP Agent and the Junior DIP Lenders (and the successors

and assigns thereof) are entitled to the full protection of section 364(e) of the Bankruptcy Code

in the event that the Interim Order, this Final Order or any provision hereof or thereof is

vacated, reversed or modified, on appeal or otherwise. The Prepetition RBL Secured Parties

have acted in good faith regarding the Junior DIP Financing and the Loan Parties’ continued

use of the Prepetition Collateral (including the Cash Collateral) to fund the administration of

the Loan Parties’ estates and continued operation of their businesses (including the incurrence

and payment of the Adequate Protection Claims and the granting of the Adequate Protection

Liens), in accordance with the terms hereof, and the Prepetition RBL Secured Parties (and the

successors and assigns thereof) are entitled to the full protection of section 363(m) of the

Bankruptcy Code in the event that the Interim Order, this Final Order or any provision hereof

or thereof is vacated, reversed or modified, on appeal or otherwise.



                                             16
  Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 17 of 60



               (h) The Prepetition RBL Secured Parties are entitled to the Adequate Protection

Liens and Claims as and to the extent set forth herein pursuant to sections 361, 362, 363 and

364 of the Bankruptcy Code. Based on the Motion and on the record presented to the Court at

the Interim and Final Hearings, the terms of the proposed adequate protection arrangements

and of the use of the Prepetition Collateral (including the Cash Collateral) are fair and

reasonable, reflect the Loan Parties’ prudent exercise of business judgment and constitute

reasonably equivalent value and fair consideration for the use of Cash Collateral; provided that

nothing in the Interim Order, this Final Order or the other Junior DIP Documents, but subject

to the terms and conditions of the RSA, shall (x) be construed as the affirmative consent by

any of the Prepetition RBL Secured Parties for the use of Cash Collateral, other than on the

terms set forth in the Interim Order and this Final Order, as applicable, and in the context of

the Junior DIP Financing authorized by the Interim Order and this Final Order, (y) be construed

as a consent by any party to the terms of any other financing or any other lien encumbering the

Prepetition Collateral (whether senior or junior) (except for the Junior DIP Financing, the

Junior DIP Liens, and the Adequate Protection Liens and Claims) or (z) prejudice, limit or

otherwise impair the rights of any of the Prepetition RBL Secured Parties, upon a change in

circumstances, to seek new, different or additional adequate protection.

               (i) The Debtors have requested immediate entry of this Final Order pursuant to

Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and the Local Rules. For the reasons set forth in

the Motion and declarations filed in connection therewith, absent granting the final relief set

forth in this Final Order, the Loan Parties’ estates would face (i) significant business

disruptions from the loss of access to Cash Collateral, (ii) exposure to significant liquidity

uncertainty in the current commodities market, and (iii) loss of confidence regarding financial



                                            17
  Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 18 of 60



wherewithal by stakeholders, all of which would lead to immediate and irreparable harm.

Consummation of the Junior DIP Financing and the use of Prepetition Collateral, including

Cash Collateral, in accordance with the Interim Order, this Final Order, and the Junior DIP

Documents are therefore in the best interests of the Loan Parties’ estates and consistent with

the Loan Parties’ exercise of their fiduciary duties.

   9.      Authorization of the Junior DIP Financing and the Junior DIP Documents.

               (a) The Loan Parties are hereby authorized, on a final basis, to execute, enter

into and perform all obligations under the Junior DIP Documents. The Borrower is hereby

authorized on a final basis to forthwith borrow money pursuant to the Junior DIP Credit

Agreement in an amount not to exceed $35 million, and the Guarantors are hereby authorized,

on a final basis, to guaranty the Junior DIP Obligations, including, without limitation, the

Borrower’s obligations with respect to such borrowings (plus interest, fees, prepayment

premiums, expenses (including professional fees and expenses) and other amounts (including,

without limitation, obligations in respect of swap agreements with Secured Swap Providers (as

defined in the Junior DIP Credit Agreement) entered into on a post-petition basis), in each

case, as provided for in the Junior DIP Documents), subject to any limitations on borrowing

under the Junior DIP Documents or this Final Order, which shall be used for all purposes

permitted under the Junior DIP Documents (and subject to the terms and conditions set forth

herein and therein), and for other general corporate purposes and working capital purposes,

including to (i) pay required debt service on the Junior DIP Loans, (ii) pay the fees, costs and

expenses of the Junior DIP Agent and the Junior DIP Lenders, (iii) pay fees and expenses of

professionals associated with these Chapter 11 Cases, (iv) pay other costs and expenses

associated with administration of the Chapter 11 Cases or permitted by the “first day” or



                                             18
      Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 19 of 60



   “second day” orders, (v) provide adequate protection as provided in paragraph 18 of this Final

   Order, and (vi) provide cash collateral to secure the issuance by third-party providers of letters

   of credit.

                   (b) In furtherance of the foregoing and without further approval of this Court,

   each Debtor is authorized and directed, on a final basis, to perform all acts, to make, execute

   and deliver all instruments and documents (including, without limitation, the execution or

   recordation of security agreements, mortgages and financing statements), and, subject to the

   requirements of paragraph 9(b)(iii), to pay all fees that may be reasonably required or necessary

   for the Loan Parties’ performance of their obligations under or related to the Junior DIP

   Financing, including, without limitation:

                       (i)     the execution and delivery of, and performance under, each of the

Junior DIP Documents, upon which execution and delivery, the Junior DIP Documents shall

represent valid and binding obligations of the Debtors, enforceable against each of the Debtors and

their estates in accordance with their terms;

                       (ii)    the execution and delivery of, and performance under, one or more

amendments, waivers, consents or other modifications to and under the Junior DIP Documents, in

each case, in such form as the Loan Parties, the Junior DIP Agent and the Majority Lenders (as

defined in the Junior DIP Credit Agreement) may agree, it being understood that no further

approval of the Court shall be required for authorizations, amendments, waivers, consents or other

modifications to and under the Junior DIP Documents (and any fees and other expenses (including

any attorneys’, accountants’, appraisers’ and financial advisors’ fees), amounts, charges, costs,

indemnities and other obligations paid in connection therewith) that do not shorten the maturity of




                                                19
      Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 20 of 60



the extensions of credit thereunder or increase the aggregate commitments or the rate of interest

or fees payable thereunder;

                       (iii)   the non-refundable payment to the Junior DIP Agent or the Junior

DIP Lenders, as the case may be, of all fees including, without limitation, any closing fee, upfront

fee, commitment fee, administrative fee or agency fee (which fees shall be deemed to have been

approved upon entry of the Interim Order and upon payment thereof, shall not be subject to any

contest, attack, rejection, recoupment, reduction, defense, counterclaim, offset, subordination,

recharacterization, avoidance or other claim, cause of action or other challenge of any nature under

the Bankruptcy Code, under applicable non-bankruptcy law or otherwise), and any amounts due

(or that may become due) in respect of the indemnification obligations, in each case under the

Junior DIP Credit Agreement or any other Junior DIP Documents and the costs and expenses as

may be due from time to time, including, without limitation, fees and expenses of the professionals

retained by any of the Junior DIP Agent or Junior DIP Lenders (including, without limitation, the

fees and expenses of Ballard Spahr LLP, as primary counsel to the Junior DIP Agent, Paul, Weiss,

Rifkind, Wharton & Garrison LLP, as primary counsel to the Junior DIP Lenders, a single local

counsel to the Junior DIP Agent and Junior DIP Lenders in the State of Texas and Ducera Partners,

LLC, as financial advisor to the Junior DIP Lenders), in each case, as provided for in the Junior

DIP Documents, without the need to file retention motions or fee applications or to provide notice

to any party other than as required herein; provided, however, any time such professionals seek

payment of fees and expenses from the Debtors, each professional shall provide summary copies

of its invoices to the U.S. Trustee and counsel for any official committee (if appointed)

contemporaneously with the delivery of such invoices to the Debtors; and




                                                20
      Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 21 of 60



                      (iv)   the performance of all other acts required under or in connection

with the Junior DIP Documents, including the granting of the Junior DIP Liens and Junior DIP

Superpriority Claims and perfection of the Junior DIP Liens and the Junior DIP Superpriority

Claims as provided in the Interim Order and herein.

                  (c) The Junior DIP Documents constitute valid, binding and non-avoidable

   obligations of the Loan Parties, enforceable against each Loan Party in accordance with the

   terms of the Junior DIP Documents, the Interim Order, and this Final Order. No obligation,

   payment, transfer, or grant of collateral security hereunder with respect to the Junior DIP

   Facility or under the Junior DIP Documents (including any Junior DIP Obligation or Junior

   DIP Liens) shall be stayed, restrained, voidable, avoidable, or recoverable, under the

   Bankruptcy Code or under any applicable law (including under sections 502(d), 544, 545 and

   547 to 550 of the Bankruptcy Code or under any applicable state Uniform Voidable

   Transactions Act, Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, or

   similar statute or common law), or subject to any avoidance, reduction, setoff, recoupment,

   offset, recharacterization, subordination (whether equitable, contractual, or otherwise),

   counterclaim, cross-claim, defense, or any other challenge under the Bankruptcy Code or any

   applicable law or regulation by any person or entity.

                  (d) The Junior DIP Documents, the Interim Order, and this Final Order

   constitute and evidence the validity and binding effect of the Debtors’ Junior DIP Obligations,

   which are enforceable against the Debtors, their estates and any successors thereto, including

   any trustee appointed in the Chapter 11 Cases, or in any case under chapter 7 of the Bankruptcy

   Code upon the conversion of any of the Chapter 11 Cases. The Debtors are jointly and

   severally liable for the Junior DIP Obligations. The Junior DIP Obligations shall be due and



                                               21
   Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 22 of 60



payable, without notice or demand, and the use of Cash Collateral shall automatically cease,

on the Termination Date (as defined in the Junior DIP Credit Agreement), except as provided

in paragraph 12 herein.

   10.     Junior DIP Superpriority Claims.

               (a) Pursuant to section 364(c)(1) of the Bankruptcy Code, all of the Junior DIP

Obligations constitute allowed superpriority administrative expense claims against the Loan

Parties (without the need to file any proof of claim) with priority over any and all claims against

the Loan Parties, now existing or hereafter arising, of any kind whatsoever, including, without

limitation, any and all administrative expenses or other claims arising under sections 105, 326,

328, 330, 331, 365, 503(b), 506(c) (subject to entry of the Final Order), 507(a), 507(b), 726,

1113 or 1114 of the Bankruptcy Code, whether or not such expenses or claims may become

secured by a judgment lien or other non-consensual lien, levy or attachment, which allowed

claims (the “Junior DIP Superpriority Claims”) shall for purposes of section 1129(a)(9)(A)

of the Bankruptcy Code be considered administrative expenses allowed under section 503(b)

of the Bankruptcy Code, and which Junior DIP Superpriority Claims shall be payable from,

and have recourse to, all pre- and postpetition property of the Loan Parties and all proceeds

thereof (including any proceeds or property recovered, unencumbered or otherwise, whether

by judgment, settlement or otherwise (the “Avoidance Proceeds”), of the Loan Parties’ claims

and causes of action under sections 502(d), 544, 545, 547, 548, 549 and 550 of the Bankruptcy

Code, or any other avoidance actions under the Bankruptcy Code (collectively, “Avoidance

Actions”)); provided that the Junior DIP Superpriority Claims shall be subordinated and

subject only to (i) payment of the Carve-Out, (ii) the Adequate Protection Claims, and (iii) the

claims of the Prepetition RBL Secured Parties under or in connection with the Prepetition



                                              22
   Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 23 of 60



Credit Documents, including amounts owing under any Prepetition Secured Swap Agreements

(collectively, the “Prepetition RBL Claims”). The Junior DIP Superpriority Claims are

entitled to the full protection of section 364(e) of the Bankruptcy Code in the event that this

Final Order or any provision hereof is vacated, reversed or modified, on appeal or otherwise.

               (b) For purposes hereof, the “Carve-Out” is an amount equal to the sum of

(i) all fees required to be paid to the clerk of the Court and to the Office of the United States

Trustee under section 1930(a) of title 28 of the United States Code plus interest at the statutory

rate (without regard to the notice set forth in (iii) below); (ii) all reasonable fees and expenses

incurred by a chapter 7 trustee under section 726(b) of the Bankruptcy Code in an amount not

to exceed $100,000; and (iii) (A) all unpaid claims for fees, costs, disbursements and expenses

to the extent allowed at any time, whether by interim order, final order, procedural order or

otherwise of persons or firms retained by the Debtors or any official committee pursuant to

sections 327, 328, 363, or 1103 of the Bankruptcy Code, as applicable (collectively, the

“Professional Fees”), incurred at any time on or prior to the Trigger Notice, plus

(B) Professional Fees incurred after the Trigger Notice in an amount not to exceed $2,000,000;

provided, that under no circumstances shall any success, completion, or similar fees be payable

from the Carve-Out following delivery of a Trigger Notice (the “Carve-Out Cap”), in each

case subject to the limits imposed by the Interim Order, this Final Order or otherwise on

Professional Fees permitted to be incurred in connection with any permitted investigation of

the claims, liens and defenses against any Prepetition RBL Secured Party; provided, that

nothing herein shall be construed to impair the ability of any party to object to the fees,

expenses, reimbursement or compensation described in clauses (i), (ii), (iii)(A) or (iii)(B)

above, on any other grounds. “Trigger Notice” shall mean a written notice delivered by the



                                              23
  Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 24 of 60



Junior DIP Agent to lead counsel for the Debtors, Simpson Thacher & Bartlett LLP, as lead

counsel for the Prepetition RBL Agent, the office of the United States Trustee for the Southern

District of Texas (the “U.S. Trustee”), and any official committee describing the Event of

Default (as defined in the Junior DIP Credit Agreement) that is alleged to continue under the

Junior DIP Documents. Immediately upon delivery of a Trigger Notice, and prior to the

payment to any Prepetition RBL Secured Party on account of the Adequate Protection Claims,

the Prepetition RBL Claims or otherwise, the Debtors shall be required to deposit, in a

segregated account not subject to the control of the Junior DIP Agent or the Prepetition RBL

Agent (the “Carve-Out Account”), an amount equal to the Carve-Out Cap. The funds on

deposit in the Carve-Out Account shall be available only to satisfy obligations benefitting from

the Carve-Out, and the Junior DIP Agent and the Prepetition RBL Agent, each on behalf of

itself and the relevant secured parties, (i) shall not sweep or foreclose on cash of the Debtors

so as to allow for the funding of the Carve-Out Account and (ii) shall have a security interest

upon any residual interest in the Carve-Out Account available following satisfaction in cash in

full of all obligations benefitting from the Carve-Out.

               (c) Any funding of the Carve-Out by the Junior DIP Lenders shall be added to,

and made a part of, the Junior DIP Obligations and secured by the Junior DIP Collateral and

otherwise entitled to the protections granted under the Interim Order, this Final Order, the

Junior DIP Documents, the Bankruptcy Code and applicable law.

               (d) Notwithstanding the foregoing, (x) the Carve-Out shall not include, apply

to or be available for any fees or expenses incurred by any party in connection with (a) the

investigation, initiation or prosecution of any claims, causes of action, adversary proceedings

or other litigation, or assertions of any defense or counterclaim, against any of the Junior DIP



                                             24
      Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 25 of 60



   Lenders, the Junior DIP Agent, the Prepetition RBL Lenders or the Prepetition RBL Agent,

   each in such capacity, and their respective agents, attorneys, advisors or representatives,

   including challenging the amount, validity, perfection, priority or enforceability of or asserting

   any defense, counterclaim or offset to, the obligations and the liens and security interests

   granted under the Junior DIP Documents or the Prepetition Credit Documents (whether in such

   capacity or otherwise), including, in each case, without limitation, for lender liability or

   pursuant to sections 105, 506(c), 510, 544, 547, 548, 549, 550, or 552 of the Bankruptcy Code,

   applicable non-bankruptcy law or otherwise; (b) attempts to modify any of the rights granted

   to the Junior DIP Secured Parties or the Prepetition RBL Secured Parties; (c) attempts to

   prevent, hinder or otherwise delay any of the Junior DIP Lenders’ or the Junior DIP Agent’s

   assertion, enforcement or realization upon any Junior DIP Collateral or Prepetition Collateral

   in accordance with the Junior DIP Documents and this Final Order other than to seek a

   determination that an Event of Default (as defined in the Junior DIP Credit Agreement) has

   not occurred or is not continuing; or (d) paying any amount on account of any claims arising

   before the commencement of these Chapter 11 Cases unless such payments are approved by

   an order of the Court, and (y) prior to the delivery of the Trigger Notice, the Carve-Out shall

   not be reduced by the payment or incurrence of Professional Fees allowed at any time by the

   Court. Further, notwithstanding anything to the contrary in the Interim Order or this Final

   Order, the failure of the Carve-Out Account to satisfy in full the Professional Fees shall not

   affect the priority of the Carve-Out.

       11.     Junior DIP Liens. As security for the Junior DIP Obligations, effective and

perfected upon the date of the Interim Order and without the necessity of the execution, recordation

of filings by the Loan Parties of mortgages, security agreements, control agreements, pledge



                                                25
      Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 26 of 60



agreements, financing statements or other similar documents, any notation of certificates of title

for a titled good, or the possession or control by the Junior DIP Agent of, or over, any Junior DIP

Collateral, the following continuing, valid, binding, enforceable, non-avoidable, and automatically

and properly perfected postpetition security interests and liens were and are hereby granted to the

Junior DIP Agent for its own benefit and the benefit of the Junior DIP Secured Parties (all property

identified in clauses (a), (b), and (c) below being collectively referred to as the “Junior DIP

Collateral”), in each case subject to the payment of the Carve-Out (all such liens and security

interests granted to the Junior DIP Agent, for its benefit and for the benefit of the Junior DIP

Secured Parties, pursuant to the Interim Order, this Final Order, and the Junior DIP Documents,

the “Junior DIP Liens”):

                   (a) First Lien on Unencumbered Property. Pursuant to section 364(c)(2) of the

   Bankruptcy Code, a valid, binding, continuing, enforceable, fully-perfected first priority senior

   security interest in and lien upon all tangible and intangible pre- and postpetition property of

   the Loan Parties, whether existing on the Petition Date or thereafter acquired, that, on or as of

   the Petition Date, is not subject to either (x) valid, perfected and non-avoidable liens as of the

   Petition Date, or (y) valid and non-avoidable liens in existence at the time of such

   commencement that are perfected subsequent to such commencement as permitted by section

   546(b) of the Bankruptcy Code (collectively, “Unencumbered Property”), including the

   Avoidance Proceeds, subject and subordinate to the Adequate Protection Liens (as defined

   below) (the “Junior DIP Unencumbered Property Liens”);

                   (b) Liens Junior to Certain Other Liens. Pursuant to section 364(c)(3) of the

   Bankruptcy Code, a valid, binding, continuing, enforceable, fully-perfected security interest in

   and lien upon all tangible and intangible pre- and postpetition property of each Loan Party



                                                26
   Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 27 of 60



other than the property described in clause (a) of this paragraph 11, that is subject to (x) valid,

perfected and non-avoidable liens in existence at the time of the commencement of these

Chapter 11 Cases, (y) valid and non-avoidable liens in existence at the time of such

commencement that are perfected subsequent to such commencement as permitted by section

546(b) of the Bankruptcy Code (such liens described in clauses (x) and (y) are referred to

herein as the “Other Existing Liens”), or (z) the Prepetition RBL Liens, which security

interest and lien: (i) are junior and subordinate to (1) the Adequate Protection Liens, (2) the

Prepetition RBL Liens (including valid and perfected liens in favor of any Secured Swap

Provider (as defined in the Prepetition RBL Credit Agreement) in connection with any Secured

Swap Agreement (as defined in the Prepetition RBL Credit Agreement) entered into by the

Debtors prior to the Petition Date, regardless of whether such Secured Swap Agreement is

terminated, or remains in effect after, the Petition Date (collectively, the “Prepetition Secured

Swap Agreements”) in accordance with the Order Pursuant to 11 U.S.C. §§ 105, 362, 363,

and 553 and Fed. R. Bankr. P. 6003 and 6004 for Interim and Final Orders (I) Authorizing

Debtors to (A) Continue Performing Under Their Prepetition Hedging Agreements and (B)

Enter Into and Perform Under New Postpetition Hedging Agreements and (II) Modifying

Automatic Stay filed contemporaneously with the Motion [Docket No. 83] (the “Hedging

Motion”), including any Novated Hedging Agreements (as defined in the Hedging Motion),

and (3) any Other Existing Liens to the extent such Other Existing Liens are senior in priority

to the Prepetition RBL Liens (the “Other Senior Liens”); and (ii) rank pari passu with any

valid and non-avoidable liens in favor of any Secured Swap Provider in connection with any

Secured Swap Agreement entered into by the Debtors after the Petition Date in accordance

with the Hedging Motion and permitted under the Junior DIP Documents (the “Postpetition



                                              27
      Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 28 of 60



   Secured Swap Liens”); provided, that such Postpetition Secured Swap Liens shall be senior

   in priority of payment to any liens in accordance with the Junior DIP Documents; and

                   (c) Liens Senior to Certain Other Liens.        The Junior DIP Liens are not

   (i) subject or subordinate to or made pari passu with any lien or security interest that is avoided

   and preserved for the benefit of the Loan Parties and their estates under section 551 of the

   Bankruptcy Code; or (ii) subordinated to or made pari passu with any other lien or security

   interest under sections 363 or 364 of the Bankruptcy Code granted after the date hereof (other

   than the Adequate Protection Liens).

       12.     Rights and Remedies Upon Event of Default. Notwithstanding the automatic stay

provisions of section 362 of the Bankruptcy Code, the Junior DIP Agent, acting at the direction of

the Majority Lenders (as defined in the Junior DIP Credit Agreement) may immediately upon the

occurrence of an Event of Default, declare (any such declaration shall be referred to herein as a

“Termination Declaration” and the date which is the earliest to occur of (a) any date on which a

Termination Declaration is delivered and (b) the Termination Date, as defined in the Junior DIP

Credit Agreement, shall be referred to herein as the “Termination Declaration Date”) (A) the

termination, reduction or restriction of the Junior DIP Facility and any further Commitments (as

defined in the Junior DIP Credit Agreement) (collectively, the “Junior DIP Commitments”) to

the extent any such Junior DIP Commitments remain, but without affecting any of the Junior DIP

Liens or the Junior DIP Obligations and (B) that the application of the Carve-Out has occurred

through the delivery of the Trigger Notice to the Debtors as provided herein. The Termination

Declaration and the Trigger Notice shall be given by electronic mail (or other electronic means) to

lead counsel to the Debtors, Simpson Thacher & Bartlett LLP, as lead counsel for the Prepetition

RBL Agent, counsel to each official committee (if any), and the U.S. Trustee. Upon the



                                                 28
      Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 29 of 60



Termination Declaration Date, the Junior DIP Agent may file a motion on shortened, but not less

than 5 days’ notice, seeking relief from the automatic stay (the “Stay Relief Motion”) in order to

(a) accelerate the Junior DIP Obligations to be immediately due and payable and (b) permit the

Junior DIP Agent to exercise all other rights and remedies provided for in the Junior DIP

Documents and under applicable law. At the hearing on the Stay Relief Motion, the Debtors may

seek to stay the Junior DIP Agent’s exercise of any rights and remedies (including seeking to use

Cash Collateral on a non-consensual basis); provided that the sole issues that the Debtors or any

other party in interest may bring before the Court at any such emergency hearing are (a) whether

an Event of Default or other breach of the Interim Order or this Final Order has occurred and/or is

continuing and (b) whether the Debtors shall have the ability to use Cash Collateral on a non-

consensual basis. Following entry of an order by the Court granting the Stay Relief Motion,

(A) the Junior DIP Agent on behalf of the Junior DIP Secured Parties may exercise its rights and

remedies, in accordance with the Junior DIP Documents and this Final Order, to satisfy the Junior

DIP Obligations, the Junior DIP Superpriority Claim and the Junior DIP Liens, subject to the

Carve-Out and the Prepetition RBL Claims and the Adequate Protection Claims, and (B) the

Prepetition RBL Secured Parties shall be entitled to exercise their rights and remedies in

accordance with the Prepetition Credit Documents and this Final Order, to satisfy the Prepetition

RBL Claims and the Adequate Prepetition Liens and Claims, subject to the Carve-Out.

       13.     Marshaling, Equities of the Case Exception. In no event shall the Junior DIP Agent,

the other Junior DIP Secured Parties or the Prepetition RBL Secured Parties be subject to the

equitable doctrine of “marshaling” or any similar doctrine with respect to the Junior DIP Collateral.

In no event shall the “equities of the case” exception in section 552(b) of the Bankruptcy Code

apply to the secured claims of the Prepetition RBL Secured Parties.



                                                 29
      Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 30 of 60



       14.     Limitation on Charging Expenses Against the Collateral. Except to the extent of

the Carve-Out, no costs or expenses of administration of these Chapter 11 Cases or any future

proceeding that may result therefrom, including liquidation in bankruptcy or other proceedings

under the Bankruptcy Code, shall be charged against or recovered from the Junior DIP Collateral

(including Cash Collateral) pursuant to section 506(c) of the Bankruptcy Code or any similar

principle of law, without the prior written consent of the Junior DIP Agent or the Prepetition RBL

Agent, acting at the written direction of the requisite percentage of Prepetition RBL Lenders, and

no such consent shall be implied from any other action, inaction, or acquiescence by the Junior

DIP Agent, the Junior DIP Lenders, the Prepetition RBL Agent, or the Prepetition RBL Lenders

and nothing contained in this Final Order shall be deemed to be a consent by the Junior DIP Agent,

the Junior DIP Lenders or the Prepetition RBL Secured Parties to any charge, lien, assessment or

claim against the Junior DIP Collateral under section 506(c) of the Bankruptcy Code or otherwise.

       15.     Payments Free and Clear. Subject only to the Carve-Out, any and all payments or

proceeds remitted to the Junior DIP Agent on behalf of the Junior DIP Lenders or the Prepetition

RBL Agent on behalf of the Prepetition RBL Secured Parties pursuant to the provisions of the

Interim Order, this Final Order or the Junior DIP Documents shall be received free and clear of

any claim, charge, assessment or other liability.

       16.     No Obligation to Extend Credit. The Junior DIP Agent and Junior DIP Lenders

shall have no obligation to make any loan or advance under the Junior DIP Documents, unless all

of the conditions precedent to the making of such extension of credit under the Junior DIP

Documents have been satisfied in full or waived by the Junior DIP Agent or the Junior DIP

Lenders, as applicable, in accordance with the terms of the Junior DIP Documents.




                                                30
      Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 31 of 60



       17.     Use of Cash Collateral; Budget. The Loan Parties were pursuant to the Interim

Order and are hereby authorized on a final basis, subject to the terms and conditions of this Final

Order, to use Cash Collateral in accordance with the terms hereof and thereof; provided that (a)

the Prepetition RBL Secured Parties have been granted the Adequate Protection Liens and Claims

pursuant to the Interim Order and will continue to be granted the Adequate Protection Liens and

Claims hereby, and (b) except on the terms and conditions of this Final Order, the Loan Parties

shall be enjoined and prohibited from using the Cash Collateral absent further order of the Court.

The Debtors shall comply with the Budget as and when required under the Junior DIP Credit

Agreement (subject to the variances and exclusions set forth therein). The Debtors shall provide

all reports and other information as required in the Junior DIP Credit Agreement (subject to the

grace periods provided therein) to the Prepetition RBL Agent.

       18.     Adequate Protection of Prepetition RBL Secured Parties. The Prepetition RBL

Secured Parties are entitled, pursuant to sections 361, 362, 363(e), and 507 of the Bankruptcy

Code, to adequate protection of their interests in all Prepetition Collateral, including the Cash

Collateral, to the extent of any diminution in the value of the Prepetition RBL Secured Parties’

interests in the Prepetition Collateral (including Cash Collateral) from and after the Petition Date,

if any, for any reason provided for under the Bankruptcy Code, including, without limitation, any

such diminution resulting from the depreciation, sale, lease or use by the Loan Parties (or other

decline in value) of the Prepetition Collateral and the imposition of the automatic stay pursuant to

section 362 of the Bankruptcy Code (the “Adequate Protection Claims”). In consideration of

the foregoing, the Prepetition RBL Secured Parties were granted pursuant to the Interim Order and

are hereby granted on a final basis the following:




                                                 31
  Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 32 of 60



               (a) Prepetition RBL Secured Parties Adequate Protection Liens.               The

Prepetition RBL Agent (for itself and for the benefit of the other Prepetition RBL Secured

Parties) is granted (effective and perfected upon the date of the Interim Order and without the

necessity of the execution of any mortgages, security agreements, pledge agreements,

financing statements or other agreements), in the aggregate amount of the Adequate Protection

Claims, valid, perfected replacement security interests in and liens upon all of the Junior DIP

Collateral including, without limitation, Unencumbered Property and the Avoidance Proceeds,

in each case subject and subordinate only to the Carve-Out and the Other Senior Liens, (the

“Adequate Protection Liens” and, together with the Adequate Protection Claims, the

“Adequate Protection Liens and Claims”);

               (b) Prepetition RBL Secured Parties 507(b) Claim. The Prepetition RBL Agent

(for itself and for the benefit of the other Prepetition RBL Secured Parties) is granted, subject

to the Carve-Out, allowed superpriority administrative expense claims as provided for in

section 507(b) of the Bankruptcy Code in the aggregate amount of the applicable Adequate

Protection Claims with, except as set forth in this Final Order, priority in payment over any

and all administrative expenses of the kind specified or ordered pursuant to any provision of

the Bankruptcy Code (the “Prepetition RBL Secured Parties 507(b) Claims”); which

Prepetition RBL Secured Parties 507(b) Claims have recourse to and are payable from all of

the Junior DIP Collateral including without limitation the Avoidance Proceeds.              The

Prepetition RBL Secured Parties 507(b) Claims are subject and subordinate only to the Carve-

Out and any Other Senior Liens (to the extent permitted by the Prepetition Credit Documents).

               (c) Prepetition RBL Secured Parties Cash Payments. Pursuant to the Interim

Order, the Debtors paid in cash to the Prepetition RBL Agent, on behalf of the Prepetition RBL



                                             32
  Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 33 of 60



Secured Parties, all accrued and outstanding interest and fees (including any agency and letter

of credit fees), at the default rate, as of the Petition Date. On the first business day of each

month following the Petition Date, beginning with September 3, 2019, the Debtors shall pay

in cash to the Prepetition RBL Agent, on behalf of the Prepetition RBL Secured Parties, all

accrued and outstanding interest and fees (including any agency and letter of credit fees) at

the default rate; provided, that if the letters of credit issued pursuant to the Prepetition RBL

Credit Agreement are drawn during the pendency of these Chapter 11 Cases, then amounts

funded by the Prepetition RBL Secured Parties shall bear interest at the default contract rate

for purposes of the cash payments under this paragraph 18(c); provided, further, that the

payments made under this paragraph 18(c) shall be without prejudice to the right of any party

as to whether such payments constitute postpetition interest allowable under section 506(b) of

the Bankruptcy Code or are in respect of principal.

               (d) Information Rights. The Debtors shall promptly provide the Prepetition

RBL Agent, on behalf of itself and the Prepetition RBL Secured Parties, with all required

written financial reporting and other periodic reporting that is delivered by the Loan Parties

under the Junior DIP Credit Agreement, including the Budget as and when delivered to the

Junior DIP Agent.

               (e) Prepetition RBL Secured Parties Fees and Expenses. Without duplication

of amounts required to be paid pursuant to the Junior DIP Documents, (i) upon entry of the

Interim Order, the Loan Parties paid in cash all reasonable and documented out-of-pocket

professional fees, expenses and disbursements payable for Simpson Thacher & Bartlett LLP,

as lead counsel for the Prepetition RBL Agent, and RPA Advisors, LLC, as financial advisor

for the Prepetition RBL Agent, that accrued prior to the Petition Date in accordance with the



                                            33
   Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 34 of 60



Prepetition RBL Credit Agreement, and (ii) the Loan Parties shall pay in cash all reasonable

and documented out-of-pocket professional fees, expenses and disbursements when due for

Simpson Thacher & Bartlett LLP, as lead counsel for the Prepetition RBL Agent, and RPA

Advisors, LLC, as financial advisor for the Prepetition RBL Agent, that have accrued on or

after the Petition Date.

               (f) Payment of Fees and Expenses.        The payment of the fees, expenses and

disbursements set forth in paragraph 18(e) herein (to the extent incurred after the Petition Date)

shall be made within 10 days (which time period may be extended by the applicable

professional) after the receipt by the Debtors, counsel of any statutory committee and the U.S.

Trustee (the “Review Period”) of invoices therefor (the “Invoiced Fees”) and without the

necessity of filing formal fee applications, including such amounts arising before or after the

Petition Date; provided, however, the requirement to submit invoices to any statutory

committee and U.S. Trustee for professional fees, expenses, and disbursements shall not apply

to any professional fees or expenses required to have been paid on the date of entry of the

Interim Order or the Closing Date. The invoices for such Invoiced Fees shall include the

number of hours billed (except for financial advisors compensated on other than an hourly

basis) and a reasonably detailed description of services provided and the expenses incurred by

the applicable professional; provided, however, that any such invoice: (i) may be redacted to

protect privileged, confidential or proprietary information and (ii) shall not be required to

contain individual time detail (provided, that such invoice shall contain (except for financial

advisors compensated on other than an hourly basis), at a minimum, summary data regarding

hours worked by each timekeeper for the applicable professional). The Debtors, any statutory

committee and the U.S. Trustee may object to any portion of the Invoiced Fees (the “Disputed



                                             34
      Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 35 of 60



   Invoiced Fees”) within the Review Period by filing with the Court a motion or other pleading,

   on at least 10 days’ prior written notice to the Prepetition RBL Agent and the Prepetition RBL

   Lenders of any hearing on such motion or other pleading, setting forth the specific objections

   to the Disputed Invoiced Fees in reasonable narrative detail and the bases for such objections;

   provided, that payment of any undisputed portion of Invoiced Fees shall be paid within the

   time frame set forth above and shall not be delayed based on any objections thereto; provided,

   further, that the applicable parties shall endeavor in good faith to consensually resolve any

   such dispute prior to the filing of any such motion or pleading.

       19.     Reservation of Rights of Prepetition RBL Secured Parties. Under the circumstances

and given that the Adequate Protection Liens and Claims are consistent with the Bankruptcy Code,

including section 506(b) thereof, the Court finds that the Adequate Protection Liens and Claims

are reasonable and sufficient to protect the interests of the Prepetition RBL Secured Parties;

provided that the Prepetition RBL Secured Parties, upon a change in circumstances, may request

further or different adequate protection, and the Debtors or any other party may, contest any such

request.

       20.     Perfection of Junior DIP Liens and Adequate Protection Liens.

                   (a) The Interim Order and this Final Order are sufficient and conclusive

   evidence of the creation, validity, perfection, and priority of all liens granted therein and herein,

   including the Junior DIP Liens and the Adequate Protection Liens, without the necessity of

   filing or recording any financing statement, mortgage, notice, or other instrument or document

   which may otherwise be required under the law or regulation of any jurisdiction or the taking

   of any other action (including, for the avoidance of doubt, entering into any deposit account

   control agreement or mortgage) to validate or perfect (in accordance with applicable non-


                                                  35
   Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 36 of 60



bankruptcy law) the Junior DIP Liens, the Adequate Protection Liens, or to entitle the Junior

DIP Agent, the Junior DIP Lenders and the Prepetition RBL Secured Parties to the priorities

granted herein.

               (b) Notwithstanding the foregoing, the Junior DIP Agent and the Prepetition

RBL Agent are hereby authorized, but not required, to file or record (and to execute in the

name of the Loan Parties, as their true and lawful attorneys, with full power of substitution, to

the maximum extent permitted by law) financing statements, trademark filings, copyright

filings, mortgages, notices of lien or similar instruments in any jurisdiction, or take possession

of or control over cash or securities (to the extent not already in possession of a Prepetition

RBL Secured Party), or take any other action in order to validate and perfect the liens and

security interests granted to them hereunder or under the Junior DIP Documents. Whether or

not the Junior DIP Agent, on behalf of the Junior DIP Secured Parties, or the Prepetition RBL

Agent shall, in their sole discretion, choose to file such financing statements, trademark filings,

copyright filings, mortgages, notices of lien or similar instruments, or take possession of or

control over any cash or securities, or otherwise confirm perfection of the liens and security

interests granted to them under the Interim Order or hereunder, such liens and security interests

are deemed valid, perfected, allowed, enforceable, non-avoidable and not subject to challenge,

dispute or subordination at the time and on the date of entry of the Interim Order. Upon the

request of the Junior DIP Agent, each of the Prepetition RBL Secured Parties and the Loan

Parties, without any further consent of any party, is authorized to take, execute, deliver and file

such instruments (in each case, without representation or warranty of any kind) to enable the

Junior DIP Agent to further validate, perfect, preserve and enforce the Junior DIP Liens, and

the Loan Parties shall provide reasonable cooperation to the Junior DIP Agent with respect to



                                              36
  Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 37 of 60



such matters. All such documents will be deemed to have been recorded and filed as of the

Petition Date.

                 (c) A certified copy of the Interim Order or this Final Order may, in the

discretion of the Junior DIP Agent, be filed with or recorded in filing or recording offices in

addition to or in lieu of such financing statements, mortgages, notices of lien or similar

instruments, and all filing offices are hereby authorized and directed to accept such certified

copy of the Interim Order or this Final Order for filing and/or recording, as applicable. The

automatic stay of section 362(a) of the Bankruptcy Code shall be modified to the extent

necessary to permit the Junior DIP Agent to take all actions, as applicable, referenced in this

subparagraph (c) and the immediately preceding subparagraph (b).

   21.     Preservation of Rights Granted Under This Final Order.

                 (a) Other than the Carve-Out and other claims and liens expressly granted by

the Interim Order and/or this Final Order, no claim or lien having a priority superior to or pari

passu with those granted by the Interim Order or this Final Order to the Junior DIP Agent and

the Junior DIP Secured Parties or the Prepetition RBL Secured Parties shall be permitted while

any of the Junior DIP Obligations or the Adequate Protection Liens and Claims remain

outstanding, and, except as otherwise expressly provided in paragraphs 11 or 18(a) of this Final

Order, the Junior DIP Liens and the Adequate Protection Liens are not: (i) subject or junior to

any lien or security interest that is avoided and preserved for the benefit of the Loan Parties’

estates under section 551 of the Bankruptcy Code or (ii) subordinated to or made pari passu

with any other lien or security interest, whether under section 364(d) of the Bankruptcy Code

or otherwise.




                                             37
   Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 38 of 60



                   (b) The Debtors shall not seek, and it shall constitute an Event of Default and

terminate the right of the Loan Parties to use Cash Collateral if any of the Loan Parties, without

the prior written consent of the Majority Lenders seeks, proposes or supports (whether by way

of motion or other pleadings filed with the Court or any other writing executed by any Loan

Party or by oral argument), or if there is entered or confirmed (in each case, as applicable), or

if there occurs:

                        (i)   a failure of the Debtors to make any payment under this Final Order
                              to any of the Prepetition RBL Secured Parties and the Junior DIP
                              Secured Parties, as applicable, when due;

                       (ii)   a failure of the Debtors to (x) observe or perform any of the material
                              terms or provisions contained in the Interim Order or this Final
                              Order or (y) comply with any covenant or agreement in the Interim
                              Order or this Final Order in any material respect;

                      (iii)   any modifications, amendments, or reversal of the Interim Order or
                              this Final Order, and no such consent shall be implied by any other
                              action, inaction or acquiescence by any party;

                      (iv)    an order converting or dismissing any of these Chapter 11 Cases;

                       (v)    an order appointing a chapter 11 trustee in these Chapter 11 Cases;

                      (vi)    an order appointing an examiner (other than a fee examiner) with
                              enlarged powers in these Chapter 11 Cases (beyond those set forth
                              in sections 1106(a)(3) and (4) of the Bankruptcy Code);

                      (vii)   the termination of the RSA;

                     (viii)   a plan of reorganization, other than the Proposed Plan or another
                              Acceptable Plan of Reorganization, being filed by the Debtors with
                              the Court or the confirmation thereof;

                      (ix)    the sale of all or substantially all of the assets of the Loan Parties
                              (except to the extent permitted under the Junior DIP Documents),
                              which does not provide for the repayment in full in cash of all Junior
                              DIP Obligations (other than any contingent indemnification or
                              expense reimbursement obligations for which no claim has been
                              made) and the novation or other satisfaction of hedge obligations; or

                       (x)    any “Event of Default” as defined in the Junior DIP Credit
                              Agreement.

                                                38
  Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 39 of 60



               (c) The Debtors shall not seek, and it shall terminate the right of the Loan

Parties to use Cash Collateral (subject to the notice and remedial provisions in paragraph 12

hereof) if any of the Loan Parties, without the prior written consent of the Prepetition RBL

Agent, seeks, proposes or supports (whether by way of motion or other pleadings filed with

the Court or any other writing executed by any Loan Party or by oral argument), or if there is

entered or confirmed (in each case, as applicable), or if there occurs:

                    (i)    a failure of the Debtors to make any payment under this Final Order
                           to any of the Prepetition RBL Secured Parties when due;

                    (ii)   a failure of the Debtors to (x) observe or perform any of the material
                           terms or provisions contained in the Interim Order or this Final
                           Order or (y) comply with any covenant or agreement in the Interim
                           Order or this Final Order in any material respect, and such failure is
                           materially adverse to the Prepetition RBL Secured Parties;

                   (iii)   any modifications, amendments, or reversal of the Interim Order or
                           this Final Order, and no such consent shall be implied by any other
                           action, inaction or acquiescence by any party, and such
                           modification, amendment, or extension is adverse to the Prepetition
                           RBL Secured Parties;

                   (iv)    an order converting or dismissing any of these Chapter 11 Cases;

                    (v)    an order appointing a chapter 11 trustee in these Chapter 11 Cases;

                   (vi)    an order appointing an examiner with enlarged powers in these
                           Chapter 11 Cases (beyond those set forth in sections 1106(a)(3) and
                           (4) of the Bankruptcy Code), and such order is materially adverse to
                           the Prepetition RBL Secured Parties;

                  (vii)    the sale of all or substantially all of the assets of the Loan Parties or
                           a plan of reorganization (other than the Proposed Plan), without the
                           consent of the Prepetition RBL Agent, which does not provide for
                           the repayment in full in cash of all obligations to the Prepetition
                           RBL Secured Parties and cash collateralization of outstanding letters
                           of credit (other than any contingent indemnification or expense
                           reimbursement obligations for which no claim has been made) on
                           the closing date or effective date thereof, as applicable; or




                                             39
     Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 40 of 60



                     (viii)   there occurs an Event of Default under and as defined in the Junior
                              DIP Credit Agreement that has not been waived within five business
                              days of the occurrence thereof.

Notwithstanding any order that may be entered dismissing any of these Chapter 11 Cases under

section 1112 of the Bankruptcy Code or otherwise is at any time entered: (i) the Junior DIP

Superpriority Claims, the Junior DIP Liens, and the Adequate Protection Liens and Claims shall

continue in full force and effect and shall maintain their priorities as provided in this Final Order

until all Junior DIP Obligations and Adequate Protection Claims shall have been indefeasibly

paid in full in cash or otherwise satisfied in full (other than any contingent indemnification or

expense reimbursement obligations for which no claim has been made) (and that such Junior DIP

Superpriority Claims, Junior DIP Liens, and Adequate Protection Liens and Claims shall,

notwithstanding such dismissal, remain binding on all parties in interest); (ii) the other rights

granted by the Interim Order or this Final Order shall not be affected; and (iii) this Court shall

retain jurisdiction, notwithstanding such dismissal, for the purposes of enforcing the claims, liens

and security interests referred to in this paragraph and otherwise in the Interim Order or this Final

Order.

                  (d) Until the Junior DIP Obligations (excluding contingent indemnification

  obligations for which no claim has been asserted) have been indefeasibly paid in full in cash,

  or otherwise satisfied in full, the Debtors (and/or their legal and financial advisors in the case

  of clauses (ii) through (iv) below) shall (i) maintain books, records, and accounts to the extent

  and as required by the Junior DIP Documents; (ii) reasonably cooperate with, consult with,

  and provide to the Junior DIP Agent, the Junior DIP Lenders and the Prepetition RBL Agent

  all such information and documents that any or all of the Debtors are obligated (including upon

  reasonable request by such parties) to provide under the Junior DIP Documents or the

  provisions of this Final Order; (iii) upon reasonable advance notice, permit the Junior DIP
                                                40
   Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 41 of 60



Agent, the Junior DIP Lenders and the Prepetition RBL Agent, and their respective advisors

to visit and inspect any of the Debtors’ respective properties, to examine and make abstracts

or copies from any of their respective books and records, to tour the Debtors’ business premises

and other properties, and to discuss, and provide advice with respect to, their respective affairs,

finances, properties, business operations, and accounts with their respective officers,

employees, independent public accountants and other professional advisors as and to the extent

required by the Junior DIP Documents and/or the Prepetition Credit Documents; (iv) permit

the Junior DIP Agent, the Junior DIP Lenders and the Prepetition RBL Secured Parties, and

their respective advisors to consult with the Debtors’ management and advisors on matters

concerning the Debtors’ businesses, financial condition, operations and assets; and (v) upon

reasonable advance notice, permit the Junior DIP Agent, the Junior DIP Lenders and the

Prepetition RBL Agent to conduct, at the Debtors’ cost and expense, field audits, collateral

examinations, liquidation valuations and inventory appraisals at reasonable times in respect of

any or all of the Junior DIP Collateral and the Prepetition Collateral in accordance with the

Junior DIP Documents and the Prepetition Credit Documents.

               (e) If any or all of the provisions of the Interim Order or this Final Order are

hereafter reversed, modified, vacated or stayed, such reversal, modification, vacation or stay

shall not affect: (i) the validity, priority or enforceability of any Junior DIP Obligations or

Adequate Protection Liens and Claims incurred prior to the actual receipt of written notice by

the Junior DIP Agent or the Prepetition RBL Agent, as applicable, of the effective date of such

reversal, modification, vacation or stay; or (ii) the validity, priority or enforceability of the

Junior DIP Liens or the Adequate Protection Liens. Notwithstanding any such reversal,

modification, vacation or stay of any use of Cash Collateral, any Junior DIP Obligations, Junior



                                              41
  Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 42 of 60



DIP Liens, or Adequate Protection Liens incurred by the Loan Parties to the Junior DIP Agent,

the Junior DIP Secured Parties or the Prepetition RBL Secured Parties, as the case may be,

prior to the actual receipt of written notice by the Junior DIP Agent or the RBL Prepetition

Agent, as applicable, of the effective date of such reversal, modification, vacation or stay shall

be governed in all respects by the original provisions of the Interim Order or this Final Order,

as applicable, and the Junior DIP Agent, the Junior DIP Secured Parties and the Prepetition

RBL Secured Parties shall be entitled to all the rights, remedies, privileges and benefits granted

in section 364(e) of the Bankruptcy Code, the Interim Order, this Final Order and the Junior

DIP Documents with respect to all uses of Cash Collateral, Junior DIP Obligations and the

Adequate Protection Liens and Claims.

               (f) Except as expressly provided in this Final Order or in the Junior DIP

Documents, the Junior DIP Liens, the Junior DIP Superpriority Claims, the Adequate

Protection Liens and Claims, and all other rights and remedies of the Junior DIP Agent, the

Junior DIP Secured Parties and the Prepetition RBL Secured Parties granted by the provisions

of the Interim Order, this Final Order and the Junior DIP Documents shall survive, and shall

not be modified, impaired or discharged by: (i) the entry of an order converting any of these

Chapter 11 Cases to a case under chapter 7, dismissing any of these Chapter 11 Cases,

terminating the joint administration of these Chapter 11 Cases or by any other act or omission;

(ii) the entry of an order approving the sale of any Junior DIP Collateral pursuant to section

363(b) of the Bankruptcy Code (except, as to the Junior DIP Liens, the Junior DIP

Superpriority Claims, and all other rights and remedies of the Junior DIP Agent and the Junior

DIP Secured Parties, to the extent permitted by the Junior DIP Documents); or (iii) the entry

of an order confirming a chapter 11 plan in any of these Chapter 11 Cases and, pursuant to



                                             42
      Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 43 of 60



   section 1141(d)(4) of the Bankruptcy Code, the Loan Parties have waived any discharge as to

   any remaining Junior DIP Obligations or Adequate Protection Liens and Claims. The terms

   and provisions of this Final Order and the Junior DIP Documents shall continue in these

   Chapter 11 Cases, in any successor cases if these Chapter 11 Cases cease to be jointly

   administered and in any superseding chapter 7 cases under the Bankruptcy Code, and the Junior

   DIP Liens, the Junior DIP Superpriority Claims, the Adequate Protection Liens and Claims

   and all other rights and remedies of the Junior DIP Agent, the Junior DIP Secured Parties and

   the Prepetition RBL Secured Parties granted by the provisions of the Interim Order, this Final

   Order and the Junior DIP Documents shall continue in full force and effect until the Junior DIP

   Obligations and the Prepetition RBL Claims are indefeasibly paid in full in cash or otherwise

   satisfied in full, with the consent of any applicable holders of such claims, as set forth herein

   and in the Junior DIP Documents and the Prepetition Credit Documents, and the Junior DIP

   Commitments have been terminated.

       22.     Effect of Stipulations on Third Parties. The Debtors’ stipulations, admissions,

agreements and releases contained in this Final Order, including, without limitation, in paragraph

5 of this Final Order, shall be binding upon the Debtors and any successor thereto (including,

without limitation, any chapter 7 or chapter 11 trustee or examiner appointed or elected for any of

the Debtors) in all circumstances and for all purposes. The Debtors’ stipulations, admissions,

agreements and releases contained in paragraph 5 of this Final Order, shall be binding upon all

other parties in interest, including, without limitation, any statutory or non-statutory committees

appointed or formed in these Chapter 11 Cases and any other person or entity acting or seeking to

act on behalf of the Debtors’ estates, including any chapter 7 or chapter 11 trustee or examiner

appointed or elected for any of the Debtors, in all circumstances and for all purposes unless:



                                                43
      Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 44 of 60



(a) such committee or any other party in interest, in each case obtains the requisite standing to file

(subject in all respects to any agreement or applicable law that may limit or affect such entity’s

right or ability to do so), and timely files an adversary proceeding or contested matter (subject to

the limitations contained herein, including, inter alia, in this paragraph 22) by no later than (i) the

earlier of an order confirming a chapter 11 plan and 70 calendar days after entry of the Interim

Order; (ii) any such later date as has been agreed to, in writing, by the Prepetition RBL Agent or

the Indenture Trustee acting at the direction of the Requisite Creditors (as defined in the RSA), as

applicable; and (iii) any such later date as has been ordered by the Court for cause upon a motion

filed and served within any applicable period of time set forth in this paragraph 22 (the time period

established by the foregoing clauses (i)-(iii), the “Challenge Period”), (A) objecting to or

challenging the amount, validity, perfection, enforceability, priority or extent of the Prepetition

RBL Debt, the Prepetition RBL Liens, or the Senior Notes Obligations, as applicable, (B)

otherwise asserting or prosecuting any action for preferences, fraudulent transfers or conveyances,

other avoidance power claims or any other claims, counterclaims or causes of action, objections,

contests or defenses (collectively, the “Challenges”) against the Prepetition RBL Secured Parties,

the Senior Notes Parties, or their respective subsidiaries and each of their former, current or future

officers, partners, directors, managers, principals, employees, agents, financial advisors, attorneys,

accountants, investment bankers, consultants, representatives and other professionals and the

respective successors and assigns thereof, in each case in their respective capacity as such (each a

“Representative” and, collectively, the “Representatives”) in connection with matters related to

the Prepetition Credit Documents, the Prepetition RBL Debt, the Prepetition RBL Liens, the

Prepetition Collateral, the Senior Notes Indenture, or the Senior Notes Obligations, as applicable;

and (b) there is a final non-appealable order in favor of the plaintiff sustaining any such Challenge



                                                  44
      Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 45 of 60



in any such timely-filed adversary proceeding or contested matter; provided, however, that any

pleadings filed in connection with any Challenge shall set forth with specificity the basis for such

challenge or claim and any challenges or claims not so specified prior to the expiration of the

Challenge Period shall be deemed forever, waived, released and barred. If no such Challenge is

timely and properly filed during the Challenge Period or the Court does not rule in favor of the

plaintiff in any such proceeding then: (a) the Debtors’ stipulations, admissions, agreements and

releases contained in paragraph 5 of this Final Order shall be binding on all parties in interest;

(b) (1) the obligations of the Loan Parties under the Prepetition Credit Documents, including the

Prepetition RBL Debt, and (2) the obligations of the Borrower and Senior Notes Guarantors under

the Senior Notes Indenture, including the Senior Notes Obligations, shall constitute allowed claims

not subject to defense, claim, counterclaim, recharacterization, subordination, offset or avoidance,

for all purposes in these Chapter 11 Cases, and any subsequent chapter 7 case(s); (c) the Prepetition

RBL Liens on the Prepetition Collateral shall be deemed to have been, as of the Petition Date,

legal, valid, binding, perfected, security interests and liens, not subject to recharacterization,

subordination, avoidance or other defense; and (d) the Prepetition RBL Debt, the Prepetition RBL

Liens on the Prepetition Collateral, and the Senior Notes Obligations shall not be subject to any

other or further claim or challenge by any statutory or non-statutory committee appointed or

formed in these Chapter 11 Cases or any other party in interest acting or seeking to act on behalf

of the Debtors’ estates, including, without limitation, any successor thereto (including, without

limitation, any chapter 7 trustee or chapter 11 trustee or examiner appointed or elected for any of

the Debtors), and any defenses, claims, causes of action, counterclaims and offsets by any statutory

or non-statutory committee appointed or formed in these Chapter 11 Cases, or any other party

acting or seeking to act on behalf of the Debtors’ estates, including, without limitation, any



                                                 45
       Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 46 of 60



successor thereto (including, without limitation, any chapter 7 trustee or chapter 11 trustee or

examiner appointed or elected for any of the Debtors), whether arising under the Bankruptcy Code

or otherwise, against any of the Prepetition RBL Secured Parties or the Senior Notes Parties and

their Representatives arising out of or relating to the Prepetition Credit Documents or the Senior

Notes Indenture, as applicable, shall be deemed forever waived, released and barred. If any such

Challenge is timely filed during the Challenge Period, the stipulations, admissions, agreements

and releases contained in this Final Order, including, without limitation, those contained in

paragraph 5 of this Final Order, shall nonetheless remain binding and preclusive (as provided in

the second sentence of this paragraph 22) on any statutory or non-statutory committee appointed

or formed in these Chapter 11 Cases, and on any other person or entity, except to the extent that

such stipulations, admissions, agreements and releases were expressly and successfully challenged

in such Challenge as set forth in a final, non-appealable order of a court of competent jurisdiction.

Nothing in this Final Order vests or confers on any Person (as defined in the Bankruptcy Code),

including any statutory or non-statutory committee appointed or formed in these Chapter 11 Cases,

standing or authority to pursue any claim or cause of action belonging to the Debtors or their

estates, including, without limitation, Challenges with respect to the Prepetition Credit Documents,

the Prepetition RBL Debt, the Prepetition RBL Liens, the Senior Notes Indenture, or the Senior

Notes Obligations.

       23.     No Third Party Rights. Except as explicitly provided for herein, this Final Order

does not create any rights for the benefit of any third party, creditor, equity holder or any direct,

indirect, or incidental beneficiary.

       24.     Amendment of the Junior DIP Documents. The Junior DIP Documents may from

time to time be amended, modified, or supplemented by the parties thereto without further order



                                                 46
      Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 47 of 60



of the Court if the amendment, modification, or supplement is (a) non-material or non-adverse to

the Debtors as described above, and (b) in accordance with the Junior DIP Documents. In the case

of a material amendment, modification, or supplement to the Junior DIP Documents that is adverse

to the Debtors’ estates, the Debtors shall provide notice (which shall be provided through

electronic mail) to Simpson Thacher & Bartlett LLP, as lead counsel for the Prepetition RBL

Agent, Stroock & Stroock & Lavan LLP, counsel to Secured Swap Provider, J. Aron & Company,

counsel to any official committee (if appointed) and the U.S. Trustee (collectively, the “Notice

Parties”), each of whom shall have five business days from the date of such notice to object in

writing to such amendment, modification or supplement. If all Notice Parties indicate that they

have no objection to the amendment, modification or supplement (or if no objections are timely

received), the Debtors may proceed to execute the amendment, modification or supplement, which

shall become effective immediately upon execution. If a Notice Party timely objects to such

amendment, modification or supplement, approval of the Court (which may be sought on an

expedited basis) will be necessary to effectuate the amendment, modification or supplement;

provided that such amendment, modification or supplement shall be without prejudice to the right

of any party in interest to be heard. Any modification, amendment or supplement that becomes

effective in accordance with this paragraph 24 shall be filed with the Court.

       25.     Proceeds of Subsequent Financing. If the Debtors, any trustee, any examiner with

expanded powers, or any responsible officer subsequently appointed in these Chapter 11 Cases or

any successor cases, shall obtain credit or incur debt pursuant to Bankruptcy Code sections 364(b),

364(c), or 364(d) in violation of the Junior DIP Documents at any time prior to the indefeasible

repayment or satisfaction in full of all Junior DIP Obligations and Prepetition RBL Claims (to the

extent such remain outstanding), then the cash proceeds derived from such credit shall immediately



                                                47
      Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 48 of 60



be turned over to the Junior DIP Agent or Prepetition RBL Agent, as applicable, to be applied in

accordance with this Final Order, the Junior DIP Documents or the Prepetition Credit Documents,

as applicable.

       26.       Limitation on Use of Junior DIP Financing Proceeds and Collateral.

Notwithstanding any other provision of this Final Order or any other order entered by the Court,

no Junior DIP Loans, Junior DIP Collateral, Prepetition Collateral or any portion of the Carve-

Out, may be used directly or indirectly by any Debtor, any Guarantor, any official committee

appointed in these Chapter 11 Cases, or any trustee appointed in these Chapter 11 Cases or any

successor case, including any chapter 7 case, or any other person, party or entity (i) in connection

with the investigation, initiation or prosecution of any claims, causes of action, adversary

proceedings or other litigation (a) against any of the Junior DIP Agent, the Junior DIP Lenders, or

the Prepetition RBL Secured Parties, or their respective predecessors-in-interest, agents, affiliates,

representatives, attorneys, or advisors, or any action purporting to do the foregoing in respect of

the Prepetition RBL Debt, liens on the Prepetition Collateral, Junior DIP Obligations, Junior DIP

Liens, Junior DIP Superpriority Claims, and/or the Adequate Protection Liens and Claims granted

to the Prepetition RBL Secured Parties under the Interim Order or this Final Order, as applicable,

or (b) challenging the amount, validity, perfection, priority or enforceability of or asserting any

defense, counterclaim or offset with respect to, the Prepetition RBL Debt, the Junior DIP

Obligations and/or the liens, claims, rights, or security interests granted under the Interim Order,

this Final Order, the Junior DIP Documents or the Prepetition Credit Documents including, in each

case, without limitation, for lender liability or pursuant to section 105, 510, 544, 547, 548, 549,

550, or 552 of the Bankruptcy Code, applicable non-bankruptcy law or otherwise; (ii) to prevent,

hinder, or otherwise delay the Prepetition RBL Secured Parties’, the Junior DIP Agent’s or the



                                                 48
      Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 49 of 60



Junior DIP Lenders’, as applicable, enforcement or realization on the Prepetition RBL Debt,

Prepetition Collateral, Junior DIP Obligations, Junior DIP Collateral, and the liens, claims and

rights granted to such parties under the Interim Order and/or this Final Order, each in accordance

with the Junior DIP Documents, the Prepetition Credit Documents or this Final Order, as

applicable; (iii) to seek to modify any of the rights and remedies granted to the Prepetition RBL

Secured Parties, the Junior DIP Agent or the Junior DIP Secured Parties under the Interim Order,

this Final Order, the Prepetition Credit Documents or the Junior DIP Documents, as applicable;

(iv) to apply to the Court for authority to approve superpriority claims or grant liens (other than

the liens permitted pursuant to the Junior DIP Documents or the Adequate Protection Liens) or

security interests in the Junior DIP Collateral or any portion thereof that are senior to, or on parity

with, the Junior DIP Liens, Junior DIP Superpriority Claims, Adequate Protection Liens and

Claims granted to the Prepetition RBL Secured Parties, unless all Junior DIP Obligations,

Prepetition RBL Debt, adequate protection, and claims granted to the Junior DIP Agent, Junior

DIP Secured Parties or Prepetition RBL Secured Parties under the Interim Order or this Final Order

have been refinanced or paid in full in cash (including the cash collateralization of any letters of

credit) or otherwise agreed to in writing by the Junior DIP Lenders with respect to the Junior DIP

Obligations or by the Prepetition RBL Agent with respect to the Prepetition RBL Debt; or (v) to

seek to pay any amount on account of any claims arising prior to the Petition Date unless such

payments are agreed to in writing by the Junior DIP Lenders or are otherwise included in the

Budget.

       27.     DIP and Other Expenses. The Debtors are authorized and directed, on a final basis,

to pay all prepetition and postpetition fees and out-of-pocket expenses of the Junior DIP Agent

and the Junior DIP Lenders as provided in the Junior DIP Documents, whether or not the



                                                  49
      Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 50 of 60



transactions contemplated hereby are consummated, including attorneys’ fees and financial

advisory fees, and indemnification and reimbursement of fees and expense. Payment of all such

fees and expenses shall not be subject to allowance by the Court. Professionals for the Junior DIP

Agent or the Junior DIP Lenders shall not be required to comply with the U.S. Trustee fee

guidelines; however, any time that such professionals seek payment of fees and expenses from the

Debtors, each professional shall provide summary copies of its invoices to the U.S. Trustee and

counsel for any official committee (if appointed) contemporaneously with the delivery of such

invoices to the Debtors. Within 10 days of receiving any such invoices, the U.S. Trustee and any

statutory committee may object to any portion of such fees by filing a motion or other pleading

with the Court, on at least 10 days’ prior written notice to the Junior DIP Agent and the Junior DIP

Lenders of any hearing on such motion or other pleading, setting forth the specific objections to

the disputed portion of such invoiced fees and expenses in reasonable narrative detail and the bases

for such objections; provided, that payment of any undisputed portion of such invoiced fees shall

not be delayed based on any objections thereto; provided, further, that the applicable parties shall

endeavor in good faith to consensually resolve any such dispute prior to the filing of any such

motion or pleading. Notwithstanding the foregoing, the Debtors are authorized and directed, on

a final basis, to pay all fees, costs, and out-of-pocket expenses of the Junior DIP Agent and the

Junior DIP Lenders, as provided in the Junior DIP Documents, whether incurred on or prior to the

Petition Date, without the need for any professional engaged by such parties to first deliver a copy

of its invoice or other supporting documentation to the Notice Parties. No attorney or advisor to

the Junior DIP Agent or the Junior DIP Lenders shall be required to file an application seeking

compensation for services or reimbursement of expenses with the Court. Any and all fees, costs,

and expenses paid prior to or following the Petition Date by any of the Debtors to the Junior DIP


                                                50
       Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 51 of 60



Agent, the Junior DIP Lenders, or their advisors in connection with or with respect to the Junior

DIP Facility are hereby approved in full on a final basis and shall not be subject to avoidance,

disgorgement or any similar form of recovery by the Debtors or any other person.

        28.     Disposition of DIP Collateral. The Debtors shall not sell, transfer, lease, encumber

or otherwise dispose of any portion of the Junior DIP Collateral or Prepetition Collateral other than

in the ordinary course of business or as permitted under the Junior DIP Documents (as in effect on

the date of this Final Order) without the prior written consent of the Junior DIP Agent and the

Prepetition RBL Agent, and no such consent shall be implied, from any other action, inaction or

acquiescence by the Junior DIP Agent, the Junior DIP Lenders, or the Prepetition RBL Secured

Parties. As between the RBL Debt and the Junior DIP Obligations, any proceeds upon the sale of

Junior DIP Collateral or Prepetition Collateral shall be applied in accordance with the priorities

set forth in this Final Order.

        29.     Loss or Damage to Collateral. Nothing in this Final Order, the Junior DIP

Documents, or any other documents related to these transactions shall in any way be construed or

interpreted to impose or allow the imposition upon the Junior DIP Agent, any Junior DIP Lender

or any of the Prepetition RBL Secured Parties of any liability for any claims arising from the

prepetition or postpetition activities of the Debtors in the operation of their business, or in

connection with their restructuring efforts. So long as the Junior DIP Agent and the Junior DIP

Lenders comply with their obligations under the Junior DIP Documents and their obligations, if

any, under applicable law (including the Bankruptcy Code), (a) the Junior DIP Agent and the

Junior DIP Lenders shall not, in any way or manner, be liable or responsible for (i) the safekeeping

of the Junior DIP Collateral, (ii) any loss or damage thereto occurring or arising in any manner or

fashion from any cause, (iii) any diminution in the value thereof or (iv) any act or default of any



                                                 51
      Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 52 of 60



carrier, servicer, bailee, custodian, forwarding agency or other person and (b) all risk of loss,

damage or destruction of the Junior DIP Collateral shall be borne by the Loan Parties.

       30.     Final Order Governs. In the event of any inconsistency between the provisions of

this Final Order and the Junior DIP Documents or any other order entered by this Court, including

the Interim Order, the provisions of this Final Order shall govern. Notwithstanding anything to

the contrary in any other order entered by this Court, any payment made pursuant to any

authorization contained in any other order entered by this Court shall be consistent with and subject

to the requirements set forth in this Final Order and the Junior DIP Documents, including, without

limitation, the Budget.

       31.     Section 506(c) Claims. No costs or expenses of administration which have been or

may be incurred in the Chapter 11 Cases at any time shall be charged against the Junior DIP Agent,

the Junior DIP Lenders and the Prepetition RBL Secured Parties, or any of their respective claims,

the Junior DIP Collateral, or the Prepetition Collateral pursuant to sections 105 or 506(c) of the

Bankruptcy Code, or otherwise, without the prior written consent of the Junior DIP Agent, the

Junior DIP Lenders and the Prepetition RBL Secured Parties, as applicable. No such consent shall

be implied from any other action, inaction, or acquiescence by any such agents or lenders.

       32.     Section 552(b). Each Prepetition RBL Secured Party is entitled to all of the rights

and benefits of section 552(b) of the Bankruptcy Code, and the “equities of the case” exception

under section 552(b) of the Bankruptcy Code shall not apply to the Prepetition RBL Secured

Parties, with respect to proceeds, product, offspring, or profits of any of the Prepetition Collateral.

       33.     Binding Effect; Successors and Assigns. Immediately upon the entry of this Final

Order by this Court, the terms and provisions of this Final Order shall become valid and binding

upon and inure to the benefit of the Debtors, the Junior DIP Agent, the Junior DIP Lenders, the



                                                  52
      Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 53 of 60



Prepetition RBL Secured Parties, all other creditors of any of the Debtors, any official committee

(or any other court appointed committee) appointed in the Chapter 11 Cases, and all other parties-

in-interest and their respective successors and assigns, including any trustee or other fiduciary

hereafter appointed in any of the Chapter 11 Cases, any successor cases, or upon dismissal of any

Chapter 11 Case or successor case. The Junior DIP Documents and the provisions of this Final

Order, including all findings herein, shall be binding upon all parties in interest in these Chapter

11 Cases, including, without limitation, the Junior DIP Agent, the Junior DIP Secured Parties, the

Prepetition RBL Secured Parties, any statutory or non-statutory committees appointed or formed

in these Chapter 11 Cases, the Debtors and their respective successors and assigns (including any

chapter 7 or chapter 11 trustee hereinafter appointed or elected for the estate of any of the Debtors,

an examiner appointed pursuant to section 1104 of the Bankruptcy Code, or any other fiduciary

appointed as a legal representative of any of the Debtors or with respect to the property of the

estate of any of the Debtors) and shall inure to the benefit of the Junior DIP Agent, the Junior DIP

Secured Parties, the Prepetition RBL Secured Parties and the Debtors and their respective

successors and assigns; provided that the Junior DIP Agent, the Junior DIP Lenders and the

Prepetition RBL Secured Parties shall have no obligation to permit the use of the Prepetition

Collateral (including Cash Collateral) by, or to extend any financing to, any chapter 7 trustee,

chapter 11 trustee or similar responsible person appointed for the estates of the Debtors.

       34.     Limitation of Liability. In determining to make any loan or other extension of credit

under the Junior DIP Credit Agreement, to permit the use of Cash Collateral or in exercising any

rights or remedies as and when permitted pursuant to the Interim Order, this Final Order or the

Junior DIP Documents, as applicable, the Junior DIP Agent and the Junior DIP Lenders shall not

(i) be deemed to be in “control” of the operations of the Debtors; (ii) owe any fiduciary duty to the



                                                 53
      Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 54 of 60



Debtors, their respective creditors, shareholders or estates; and (iii) be deemed to be acting as a

“Responsible Person” or “Owner” or “Operator” with respect to the operation or management of

the Debtors (as such terms or similar terms are used in the United States Comprehensive

Environmental Response, Compensation and Liability Act, 29 U.S.C. §§ 9601, et seq., as

amended, or any similar federal or state statute).

       35.     Master Proofs of Claim. The Prepetition RBL Agent and Senior Notes Trustee

shall not be required to file proofs of claim in these Chapter 11 Cases or any successor case in

order to assert claims on behalf of the Prepetition RBL Secured Parties with respect to the

Prepetition RBL Debt arising under the Prepetition Credit Documents or on behalf of the Senior

Notes Parties with respect to the Senior Notes Obligations and the Senior Notes Indenture, as

applicable. The statements of claim in respect of the Prepetition RBL Debt and Senior Notes

Obligations, as applicable, set forth in this Final Order, together with any evidence accompanying

the Motion and presented at the Interim and Final Hearings, are deemed sufficient to and do

constitute proofs of claim in respect of such debt and such secured status. However, in order to

facilitate the processing of claims, to ease the burden upon the Court and to reduce an unnecessary

expense to the Debtors’ estates, (i) the Prepetition RBL Agent is authorized to file in the Debtors’

lead chapter 11 case Halcón Resources Corporation, Case No. 19-34446 (DRJ), a single, master

proof of claim on behalf of the Prepetition RBL Secured Parties on account of their claims arising

under the Prepetition Credit Documents and hereunder (the “RBL Master Proof of Claim”), and

(ii) the Senior Notes Trustee is authorized to file in the Debtors’ lead chapter 11 case Halcón

Resources Corporation, Case No. 19-34446 (DRJ), a single, master proof of claim on behalf of

the Senior Notes Parties on account of their claims arising under the Senior Notes Indenture and

hereunder (the “Senior Notes Master Proof of Claim” and, together with the RBL Master Proof



                                                 54
      Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 55 of 60



of Claim, the “Master Proofs of Claim”), against each of the Debtors. Upon the filing of the

Master Proofs of Claim against each of the Debtors, each of the Prepetition RBL Agent and the

Prepetition RBL Secured Parties, and the Senior Notes Trustee and the Senior Notes Parties, as

applicable and each of their respective successors and assigns, shall be deemed to have filed a

proof of claim in the amount described herein in respect of its respective claims against each of

the Debtors of any type or nature whatsoever with respect to the Prepetition Credit Documents or

the Senior Notes Indenture, as applicable, and the claim of each Prepetition RBL Secured Party or

Senior Notes Party (and each of its respective successors and assigns), as applicable, named in the

Master Proofs of Claim shall be treated as if such entity had filed a separate proof of claim in each

of these Chapter 11 Cases. The Master Proofs of Claim shall not be required to identify whether

any Prepetition RBL Secured Party or Senior Notes Party, as applicable, acquired its claim from

another party and the identity of any such party or to be amended to reflect a change in the holders

of the claims set forth therein or a reallocation among such holders of the claims asserted therein

resulting from the transfer of all or any portion of such claims. The provisions of this paragraph

35 and the Master Proofs of Claim are intended solely for the purpose of administrative

convenience and shall not affect the right of each Prepetition RBL Secured Party or Senior Notes

Party (or its successors in interest) to vote separately on any plan proposed in these Chapter 11

Cases. The Master Proofs of Claim shall not be required to attach any instruments, agreements or

other documents evidencing the obligations owing by each of the Debtors to the Prepetition RBL

Secured Parties or Senior Notes Parties, which instruments, agreements or other documents will

be provided upon written request to counsel to the Prepetition RBL Agent or Senior Notes Trustee,

as applicable.




                                                 55
      Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 56 of 60



       36.     Insurance. To the fullest extent provided by applicable law, the Junior DIP Agent

(on behalf of the Junior DIP Lenders) and the Prepetition RBL Agent (on behalf of the Prepetition

RBL Lenders), were upon entry of the Interim Order, and shall continue to be, deemed to be,

without any further action or notice, named as additional insured and loss payee on each insurance

policy maintained by the Debtors that in any way relates to the Junior DIP Collateral. To the extent

that the Prepetition RBL Agent is listed as loss payee under the Borrower’s or Guarantors’

insurance policies, the Junior DIP Agent is also deemed to be the loss payee for the Prepetition

RBL Secured Parties under such insurance policies and shall act in that capacity and distribute any

proceeds recovered or received in respect of any such insurance policies, first, to the payment of

the portion of the Prepetition RBL Debt owed to the Prepetition RBL Secured Parties and second,

to the payment in full of the Junior DIP Obligations (other than contingent indemnification

obligations as to which no claim has been asserted).

       37.     Rights Preserved. Notwithstanding anything herein to the contrary, but subject to

the RSA, the entry of this Final Order is without prejudice to, and does not constitute a waiver of,

expressly or implicitly, subject to the Prepetition Credit Documents: (a) the Junior DIP Agent’s,

the Junior DIP Lenders’, and the Prepetition RBL Secured Parties’ right to seek any other or

supplemental relief in respect of the Debtors; (b) any of the rights of any of the Prepetition RBL

Secured Parties and/or, subject to, and in accordance with the RSA, the Junior DIP Agent and/or

the Junior DIP Lenders under the Bankruptcy Code or under non-bankruptcy law, including the

right to (i) request modification of the automatic stay of section 362 of the Bankruptcy Code,

(ii) request dismissal of any of the Chapter 11 Cases or successor cases, conversion of any of the

Chapter 11 Cases to cases under Chapter 7, or appointment of a Chapter 11 trustee or examiner

with expanded powers, or (iii) propose, subject to the provisions of section 1121 of the Bankruptcy



                                                56
      Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 57 of 60



Code, a chapter 11 plan or plans; or (c) any other rights, claims or privileges (whether legal,

equitable or otherwise) of any of the Junior DIP Agent, the Junior DIP Lenders, and/or the

Prepetition RBL Secured Parties.

       38.     No Waiver by Failure to Seek Relief. The failure of the Junior DIP Agent, any

Junior DIP Lender, or any Prepetition RBL Secured Party to seek relief or otherwise exercise their

rights and remedies under the Interim Order, this Final Order, the Junior DIP Documents, the

Prepetition Credit Documents, or applicable law, as the case may be, shall not constitute a waiver

of any of the rights hereunder or thereunder.

       39.     No Modification of Final Order. Until and unless the Junior DIP Obligations have

been indefeasibly paid in full in cash or otherwise satisfied in full (such payment being without

prejudice to any terms or provisions which survive such discharge by their terms), and until

“Payment in Full” (as defined in the Prepetition RBL Credit Agreement) of the Prepetition RBL

Claims, and all commitments to extend credit under the Junior DIP Facility have been terminated,

the Debtors irrevocably waive the right to seek and shall not seek or consent to, directly or

indirectly: (a) without the prior written consent of the Junior DIP Agent or the Prepetition RBL

Agent, as applicable, (i) any modification, stay, vacatur or amendment to the Interim Order or this

Final Order; or (ii) other than as permitted hereunder, the incurrence of a superpriority claim in

any of the Chapter 11 Cases or successor cases, equal or superior to the Junior DIP Superpriority

Claims or Adequate Protection Claims, other than the Carve-Out; (b) without the prior written

consent of the Junior DIP Agent and the Prepetition RBL Agent for any order allowing use of Cash

Collateral (other than as permitted hereunder); (c) without the prior written consent of the Junior

DIP Agent, any lien on any of the Junior DIP Collateral with priority equal or superior to the Junior

DIP Liens, except as specifically provided in the Junior DIP Documents; or (d) without the prior



                                                 57
      Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 58 of 60



written consent of the Prepetition RBL Agent, any lien on any of the Junior DIP Collateral with

priority equal or superior to the Prepetition RBL Liens or Adequate Protection Liens, other than

as permitted under the Prepetition Credit Documents.

       40.     Effectiveness. This Final Order shall constitute findings of fact and conclusions of

law and shall take effect and be fully enforceable nunc pro tunc to the Petition Date immediately

upon entry hereof. Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062, or

9014 of the Bankruptcy Rules or any Local Rule, or Rule 62(a) of the Federal Rules of Civil

Procedure, this Final Order shall be immediately effective and enforceable upon its entry and there

shall be no stay of execution or effectiveness of this Final Order.

       41.     Headings. Section headings used herein are for convenience only and are not to

affect the construction of or to be taken into consideration in interpreting this Final Order.

       42.     Credit Bidding. Subject to the priorities set forth in this Final Order, (a) the Junior

DIP Agent shall have the right to credit bid, in accordance with the Junior DIP Documents, up to

the full amount of the Junior DIP Obligations in any sale of the Junior DIP Collateral, and (b) the

Prepetition RBL Secured Parties shall have the right to credit bid up to the full amount of their

Prepetition RBL Debt in any sale of the Junior DIP Collateral, in each case, as provided for in

section 363(k) of the Bankruptcy Code, without the need for further Court order authorizing the

same and whether any such sale is effectuated through section 363(k) or 1129(b) of the Bankruptcy

Code, by a chapter 7 trustee under section 725 of the Bankruptcy Code, or otherwise.

       43.     Bankruptcy Rules. The requirements of Bankruptcy Rules 4001, 6003 and 6004, in

each case to the extent applicable, are satisfied by the contents of the Motion.

       44.     Necessary Action. The Debtors are authorized to take all such actions as are

necessary or appropriate to implement the terms of this Final Order.



                                                 58
       Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 59 of 60



       45.     Modification of Automatic Stay. The automatic stay imposed under section 362(a)

of the Bankruptcy Code is hereby modified as necessary to effectuate all of the terms and

provisions of this Final Order Order, including to: (a) permit the Debtors to grant, on a final basis,

the Junior DIP Liens, Adequate Protection Liens, Junior DIP Superpriority Claims, and Adequate

Protection Claims; (b) permit the Debtors to perform such acts as the Junior DIP Agent, the Junior

DIP Lenders, and the Prepetition RBL Secured Parties each may reasonably request to assure the

perfection and priority of the liens granted herein; (c) permit the Debtors to incur all liabilities and

obligations to the Junior DIP Agent, the Junior DIP Lenders and the Prepetition RBL Secured

Parties under the Junior DIP Documents, the Junior DIP Facility and this Final Order; and

(d) authorize the Debtors to pay, and the Junior DIP Agent, the Junior DIP Lenders and the

Prepetition RBL Secured Parties to retain and apply, payments made in accordance with the terms

of the Interim Order or this Final Order, as applicable.

       46.     Retention of Jurisdiction.      The Court shall retain jurisdiction to enforce the

provisions of this Final Order, and this retention of jurisdiction shall survive the confirmation and

consummation of any chapter 11 plan for any one or more of the Debtors notwithstanding the

terms or provisions of any such chapter 11 plan or any order confirming any such chapter 11 plan.

       47.     Survival. The provisions of the Interim Order or this Final Order and any actions

taken pursuant hereto or thereto shall survive entry of any order which may be entered: (a)

confirming any plan of reorganization in any of the Chapter 11 Cases; (b) converting any of the

Chapter 11 Cases to a case under Chapter 7 of the Bankruptcy Code; (c) dismissing any of the

Chapter 11 Cases or any successor cases; (d) amending, modifying or vacating the Interim Order

or this Final Order; or (e) pursuant to which this Court abstains from hearing any of the Chapter

11 Cases or any successor cases. The terms and provisions of the Interim Order or this Final Order,



                                                  59
       Case 19-34446 Document 222 Filed in TXSB on 09/04/19 Page 60 of 60



including the claims, liens, security interests, and other protections granted to the Junior DIP

Agent, the Junior DIP Lenders, and the Prepetition RBL Secured Parties granted pursuant to the

Interim Order, this Final Order and/or the Junior DIP Documents, notwithstanding the entry of any

orders described in (a)-(d), above, shall continue in the Chapter 11 Cases or any successor cases,

or following dismissal of the Chapter 11 Cases or any successor cases, and shall maintain their

priority as provided by this Final Order until: (i) in respect of the Junior DIP Facility, all the Junior

DIP Obligations have been indefeasibly paid in full in cash (other than contingent indemnification

obligations for which no claim has been asserted) (such payment being without prejudice to any

terms or provisions contained in the Junior DIP Facility which survive such discharge by their

terms), and all commitments to extend credit under the Junior DIP Facility are terminated; and

(ii) in respect of the Prepetition RBL Secured Parties, all of the Secured Obligations (as defined in

the Prepetition Credit Documents and this Final Order, have been indefeasibly paid in full in cash

or otherwise satisfied in full (other than contingent indemnification obligations for which no claim

has been asserted).


Dated:                     , 2019
   Signed: September 04, 2019.
       Houston, Texas
                                                 ____________________________________
                                                UNITED STATES BANKRUPTCY JUDGE
                                                   DAVID R. JONES
                                                   UNITED STATES BANKRUPTCY JUDGE




                                                   60
